


EXHIBIT 10.46

 

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.  Such omissions are designated as ***.

 

 

 

 

DISCOVERY COLLABORATION AGREEMENT

 

between

 

PHARMACOPEIA, INC.

 

and

 

BRISTOL-MYERS SQUIBB COMPANY

 

 

 

--------------------------------------------------------------------------------


 

DISCOVERY COLLABORATION AGREEMENT

 

THIS DISCOVERY COLLABORATION AGREEMENT (the “Agreement”) is made and entered
into effective as of October 11, 2007 (the “Effective Date”), by and between
Bristol-Myers Squibb Company, a Delaware Corporation (“BMS”) and
Pharmacopeia, Inc., a Delaware Corporation (“Pharmacopeia”).  BMS and
Pharmacopeia each may be referred to herein individually as a “Party,” or
collectively as the “Parties.”

 

WHEREAS, Pharmacopeia and BMS are parties to that certain License Agreement,
under which Pharmacopeia has agreed to perform under this Agreement as partial
consideration for BMS providing the licenses granted in the License Agreement;

 

WHEREAS, Pharmacopeia and BMS each desire to collaborate in the performance of a
Research Program for the purpose of discovery of Research Compounds suitable for
development for human therapeutic uses, with the objective of identifying one or
more Research Compounds for BMS to advance into human clinical trials; and

 

WHEREAS, BMS will have exclusive rights and will be solely responsible for the
clinical development and commercialization of products incorporating Research
Compounds worldwide, in each case on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the Parties do hereby agree as follows.

 


ARTICLE 1 - DEFINITIONS


 


THE TERMS USED IN THIS AGREEMENT WITH INITIAL LETTERS CAPITALIZED, WHETHER USED
IN THE SINGULAR OR THE PLURAL, SHALL HAVE THE MEANING SET FORTH BELOW, OR IF NOT
LISTED BELOW, THE MEANING DESIGNATED IN PLACES THROUGHOUT THE AGREEMENT.


 

“Affiliate” of an entity means any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such first entity.  For purposes of this definition only,
“control” (and, with correlative meanings, the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct the management or policies of an entity, whether through the ownership
of voting securities or by contract relating to voting rights or corporate
governance.

 

“Alliance Manager” has the meaning set forth in Section 3.5.

 

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including but not
limited to any applicable rules, regulations, guidelines, or other requirements
of the Regulatory Authorities that may be in effect from time to time, but
excluding patent laws.

 

“BMS Compound(s)” means any chemical compound, a physical sample or the
structure of which is *** or otherwise ***.  BMS Compounds shall not include any
***.

 

“BMS Materials” has the meaning set forth in Section 3.9.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day, other than Saturday, Sunday or any statutory
holiday in the United States.

 

“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30 and December 31.

 

“Calendar Year” means each successive period of 12 months commencing on
January 1 and ending on December 31.

 

“Commercially Reasonable Efforts” means the carrying out of the research
activities in accordance with the Research Plan and under the direction of the
JRC using ***.

 

“Confidential Information” means all information and Know-How and any tangible
embodiments thereof provided by or on behalf of the Disclosing Party to the
Receiving Party either in connection with the discussions and negotiations
pertaining to this Agreement or in the course of performing this Agreement,
including without limitation data; knowledge; practices; processes; ideas;
research plans; engineering designs and drawings; research data; manufacturing
processes and techniques; scientific, manufacturing, marketing and business
plans; and financial and personnel matters relating to the Disclosing Party or
to its present or future products, sales, suppliers, customers, employees,
investors or business; regardless of whether any of the foregoing are marked
“confidential” or “proprietary” or communicated to the other by the Disclosing
Party in oral, written, graphic or electronic form.  For all purposes of this
Agreement, the structure of the BMS Compounds and Research Compounds and the
Research Results shall be treated as being Confidential Information of BMS.

 


NOTWITHSTANDING THE FOREGOING, INFORMATION OR KNOW-HOW OF A PARTY WILL NOT BE
DEEMED CONFIDENTIAL INFORMATION FOR PURPOSES OF THIS AGREEMENT TO THE EXTENT
THAT THE RECEIVING PARTY CAN SHOW BY COMPETENT PROOF THAT SUCH INFORMATION OR
KNOW-HOW:


 

(a)                                  was already known to the Receiving Party or
any of its Affiliates, without any obligation to the Disclosing Party to keep it
confidential or restricting its use, prior to the time of disclosure to such
Receiving Party;

 

(b)                                 was generally available or known to parties
reasonably skilled in the field to which such information or Know-How pertains,
or was otherwise part of the public domain, at the time of its disclosure to the
Receiving Party;

 

(c)                                  became generally available or known to
parties reasonably skilled in the field to which such information or Know-How
pertains, or otherwise became part of the public domain, after its disclosure to
such Receiving Party through no fault of the Receiving Party;

 

(d)                                 was disclosed to such Receiving Party or any
of its Affiliates by a Third Party lawfully in possession thereof, and was not
obtained indirectly or directly from the Disclosing Party or in connection with
the Research Program; or

 

(e)                                  was independently discovered or developed
outside of the Research Program by employees or (sub)contractors of the
Receiving Party or any of its Affiliates, without the aid, application or use of
Confidential Information of the Disclosing Party.

 

“Derived” means, with respect to a particular Research Compound, the
identification of a follow-up compound that (i) *** or (ii) ***, in each case
whether or not such follow-up compound is ***.

 

2

--------------------------------------------------------------------------------


 

“Disclosing Party” has the meaning set forth in Section 7.1.

 

“Discovery Collaboration” means the collaborative discovery research activities
to be conducted by the Parties pursuant to this Agreement.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“ECN” means a compound that has been designated as an Early Candidate Nomination
(or other equivalent designation as may be in effect at the applicable time) by
BMS, such that such compound has been shown to meet the internal standards and
criteria established by BMS to qualify such compound for ***.

 

“ECN Milestone” has the meaning set forth in Section 5.1.

 

“Effective Date” means the date specified in the initial paragraph of this
Agreement.

 

“Extended Research Term” has the meaning set forth in Section 3.2.

 

 “FTE” means the equivalent of the work of one (1) employee working on a
dedicated full time basis for one (1) year (consisting of at least a total of
*** (***) hours per year of dedicated effort, excluding vacations and holidays)
of work on or directly related to the Research Plan.  No one person will be
permitted to account for more than *** (***) hours of FTE contribution per
year.   Any person who devotes less than *** hours per year shall be treated as
an FTE on a pro-rata basis, based upon the actual number of hours worked
directly related to the Research Program divided by ***.  Scientific work
performed in the performance of the Research Program by an FTE may include, but
is not limited to, ***.

 

“FTE Rate” means the rate at which BMS would fund Pharmacopeia FTEs during any
Extended Research Term.  The FTE Rate will be negotiated between the parties no
later than thirty (30) days prior to the start of the Extended Research term and
will be a fully burdened rate (including any overhead, laboratory supply costs,
etc.) based on the average full-time equivalent rate charged to all Third
Parties for whom Pharmacopeia is conducting research services and for which the
basis of any research funding to be provided to Pharmacopeia by such Third Party
is an FTE rate applicable to a defined number of Pharmacopeia full-time
equivalents committed to such research services.  If any Subcontractor FTEs are
to be utilized during the Extended Research Term, the FTE Rate will include any
costs incurred by Pharmacopeia related to such Subcontractor FTEs.

 

“Initiation Date” has the meaning set forth in Section 3.2.

 

“Joint Invention” has the meaning set forth in Section 8.1.

 

“Joint Patent” has the meaning set forth in Section 8.1.

 

“Joint Research Committee” or “JRC” has the meaning set forth in Section 3.3.

 

“Know-How” means technical information, results and materials, including without
limitation, technology, software, instrumentation, devices, data, biological
materials, assays, constructs, compounds, unpatented inventions, practices,
methods, knowledge, know-how, trade secrets, skill and experience.

 

“License Agreement” means that certain license agreement between BMS and
Pharmacopeia related to selective androgen receptor modulator compounds of even
date herewith.

 

3

--------------------------------------------------------------------------------


 

“Losses” has the meaning set forth in Section 10.1.

 

“Objective” has the meaning set forth in Section 3.1.1.

 

“Patents” means (a) patents and patent applications in any country or
jurisdiction, (b) all priority applications, divisionals, continuations, and
continuations-in-part of any of the foregoing, and (c) all patents issuing on
any of the foregoing patent applications, together with all registrations,
reissues, renewals, re-examinations, confirmations, supplementary protection
certificates, and extensions of any of (a), (b) or (c).  Patents shall not
include any Know-How.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, business trust, joint venture company, governmental authority,
association or other entity.

 

“Pharmacopeia Compound”  means any chemical compound that, as of the time BMS
***.

 

“Pharmacopeia Inventions” has the meaning set forth in Section 8.1.

 

“Pharmacopeia Know-How” means any Know-How and works of authorship created, used
or generated by Pharmacopeia’s employees or Subcontractors in the course of the
Research Program(s).

 

“Pharmacopeia Program Patent(s)” has the meaning set forth in Section 8.1.

 

“Pharmacopeia Research Personnel” has the meaning set forth in Section 3.7.1.

 

“Product” shall mean a pharmaceutical product incorporating a BMS Compound or
Research Compound, or a compound Derived by BMS from a Research Compound.

 

“Program Inventions” has the meaning set forth in Section 8.1.

 

“Receiving Party” has the meaning set forth in Section 7.1.

 

“Regulatory Authority” or “Regulatory Authorities” shall mean the Food and Drug
Administration (the “FDA”) in the U.S., and any health regulatory authority(ies)
in any foreign country that is a counterpart to the FDA and holds responsibility
for granting regulatory marketing approval for a Product in such country, and
any successor(s) thereto.

 

“Research Compound” means any chemical compound created or identified by ***. 
For avoidance of doubt, Research Compounds shall include ***.  Such alternate
forms may include any ***.  Research Compounds shall not include any ***.

 

“Research Plan” has the meaning set forth in Section 3.6.

 

“Research Program” has the meaning set forth in Section 3.1.1.

 

“Research Results” means all data, information, trade secrets, inventions and
Know-How which are discovered, made, reduced to practice, identified or
developed in whole or in part by Pharmacopeia (including any Subcontractor) or
BMS in the course of the performance of the Research Program.

 

“Research Target” means any drug target which is the focus of a Research Program
pursuant to this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Research Term” will have the meaning set forth in Section 3.2.

 

“Research Year” means each 12 month period during the Research Term, with the
first Research Year beginning on the Initiation Date.

 

“Senior Representatives” has the meaning set forth in Section 12.4.

 

“Subcontractor” has the meaning set forth in Section 3.7.2.

 

“Substitute Research Program” has the meaning set forth in Section 3.1.3.

 

“Term” has the meaning set forth in Section 9.1.

 

“Third Party(ies)” means any Person other than Pharmacopeia or BMS or their
respective Affiliates.

 

“Working Group” has the meaning set forth in Section 3.4.

 


ARTICLE 2 -
GRANT OF RIGHTS; EXCLUSIVITY


 


SECTION 2.1                                   ASSIGNMENT TO BMS.  PHARMACOPEIA
AGREES TO ASSIGN, AND HEREBY DOES ASSIGN, TO BMS ALL RIGHT, TITLE AND INTEREST
IN AND TO ALL RESEARCH COMPOUNDS, INCLUDING ANY PHARMACOPEIA PROGRAM PATENTS AND
PHARMACOPEIA’S INTEREST IN ANY JOINT PATENTS WHICH CLAIM THE
COMPOSITION-OF-MATTER OR A METHOD-OF-USE OF ANY RESEARCH COMPOUND.


 


SECTION 2.2                                   EXCLUSIVE LICENSE GRANT TO BMS. 
PHARMACOPEIA AGREES TO GRANT, AND HEREBY DOES GRANT, TO BMS AND ITS AFFILIATES
AN EXCLUSIVE (EVEN AS TO PHARMACOPEIA), WORLDWIDE, PERPETUAL, ROYALTY-FREE
LICENSE (INCLUDING THE RIGHT TO SUBLICENSE) UNDER SUCH RESEARCH RESULTS
(INCLUDING THE PHARMACOPEIA KNOW-HOW), AND ANY PHARMACOPEIA PROGRAM PATENTS OR
JOINT PATENTS, OTHER THAN THOSE ASSIGNED PURSUANT TO SECTION 2.1, THAT ARE
NECESSARY FOR BMS TO MAKE, HAVE MADE, AND USE BMS COMPOUNDS OR RESEARCH
COMPOUNDS IN ORDER TO MAKE, HAVE MADE, USE, IMPORT, EXPORT, OFFER FOR SALE AND
SELL PRODUCTS.


 


SECTION 2.3                                   NON-EXCLUSIVE LICENSE GRANT TO
BMS.  PHARMACOPEIA AGREES TO GRANT, AND HEREBY DOES GRANT, TO BMS AND ITS
AFFILIATES A NON-EXCLUSIVE, WORLDWIDE, PERPETUAL, ROYALTY-FREE LICENSE
(INCLUDING THE RIGHT TO SUBLICENSE) UNDER SUCH RESEARCH RESULTS (INCLUDING THE
PHARMACOPEIA KNOW-HOW), AND ANY PHARMACOPEIA PROGRAM PATENTS OR JOINT PATENTS,
OTHER THAN THOSE ASSIGNED PURSUANT TO SECTION 2.1 OR LICENSED PURSUANT TO
SECTION 2.2, THAT ARE USEFUL, BUT NOT NECESSARY, FOR BMS TO MAKE, HAVE MADE, AND
USE BMS COMPOUNDS OR RESEARCH COMPOUNDS IN ORDER TO MAKE, HAVE MADE, USE,
IMPORT, EXPORT, OFFER FOR SALE AND SELL PRODUCTS.


 


SECTION 2.4                                   RESEARCH EXCLUSIVITY.  DURING THE
TERM AND CONTINUING THEREAFTER FOR A PERIOD OF *** (***) ***, PHARMACOPEIA
AGREES THAT IT WILL NOT ***.


 


SECTION 2.5                                   EXCEPTION FOR JAK-3 KINASE
INHIBITORS.  BMS ACKNOWLEDGES THAT, PURSUANT TO A RESEARCH AND LICENSE AGREEMENT
DATED DECEMBER 22, 2006 BETWEEN PHARMACOPEIA AND WYETH, PHARMACOPEIA IS NOT
PERMITTED TO GRANT ANY LICENSE OR RIGHT, TO ANY PARTY OTHER THAN WYETH, UNDER
ANY PATENTS OR KNOW-HOW CONTROLLED BY PHARMACOPEIA, TO ANY COMPOUND HAVING AS
ITS PRIMARY MECHANISM OF ACTION JAK-3 KINASE INHIBITORY ACTIVITY OR TO ANY
METHOD OF MAKING OR USING SUCH A

 

5

--------------------------------------------------------------------------------


 


COMPOUND.  THEREFORE, IT IS UNDERSTOOD AND AGREED THAT THE ASSIGNMENT AND
LICENSE PROVISIONS OF SECTIONS 2.1 THROUGH 2.3 SHALL NOT APPLY TO (I) ANY
COMPOUND DETERMINED TO HAVE, AS ITS PRIMARY MECHANISM OF ACTION, JAK-3 KINASE
INHIBITORY ACTIVITY OR (II) ANY METHOD OF MAKING OR USING SUCH A COMPOUND.


 

Section 2.6                                   Third Party Rights.

 

2.6.1                                       Overlapping Rights.  It is
understood that Pharmacopeia is in the business of discovering pharmaceutically
active compounds for Third Parties, and that Pharmacopeia may grant Third
Parties rights to such compounds comparable to those rights granted to BMS
herein.  Notwithstanding the assignments in favor of, and licenses granted to,
BMS pursuant to Sections 2.1 through 2.3 above, it is possible that a Third
Party may acquire rights from Pharmacopeia with respect to one or more compounds
of which Pharmacopeia is a sole or joint owner, which compounds were identified
independently of Pharmacopeia’s activities and knowledge gained under the
Discovery Collaboration. Accordingly, Pharmacopeia’s grant of rights under
Sections 2.1 through 2.3 shall be limited, and shall be subject to any grant of
rights to a Third Party, to the extent that (i) such Third Party (either alone
or jointly with Pharmacopeia) has filed a patent application with respect to
such a compound prior to the filing by BMS (either alone or jointly with
Pharmacopeia) of a patent application with respect to such a compound, or
(ii) Pharmacopeia has previously granted such Third Party a license or other
rights with respect to such a compound.

 


2.6.2                     NO LIABILITY.  IT IS UNDERSTOOD AND AGREED THAT, EVEN
IF PHARMACOPEIA COMPLIES WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING
ITS OBLIGATIONS UNDER SECTION 2.4, COMPOUNDS PROVIDED TO THIRD PARTIES IN THE
COURSE OF PHARMACOPEIA’S OTHER BUSINESS ACTIVITIES MAY RESULT IN PATENT
APPLICATIONS AND PATENTS OWNED BY SUCH THIRD PARTIES, OR OWNED JOINTLY BY
PHARMACOPEIA AND SUCH THIRD PARTIES, WHICH COULD CONFLICT WITH PATENT
APPLICATIONS AND PATENTS OWNED BY BMS, OR JOINTLY OWNED BY BMS AND PHARMACOPEIA
HEREUNDER.  PHARMACOPEIA SHALL USE ITS REASONABLE EFFORTS TO AVOID SUCH
CONFLICT; PROVIDED, THAT UNLESS BMS IS DAMAGED AS A PROXIMATE RESULT OF A
MATERIAL BREACH BY PHARMACOPEIA OF SECTION 2.4, SECTION 3.9, SECTION 9.4.2,
ARTICLE 7 OR OF ANY OF THE REPRESENTATIONS AND WARRANTIES IN ARTICLE 11, THEN
PHARMACOPEIA SHALL HAVE NO LIABILITY UNDER THIS AGREEMENT WITH RESPECT TO ANY
SUCH CONFLICT.


 


SECTION 2.7                                   NO IMPLIED LICENSES.  ONLY THE
LICENSES GRANTED PURSUANT TO THE EXPRESS TERMS OF THIS AGREEMENT SHALL BE OF ANY
LEGAL FORCE OR EFFECT.  NO OTHER LICENSE RIGHTS SHALL BE CREATED BY IMPLICATION,
ESTOPPEL OR OTHERWISE.


 


ARTICLE 3 -
RESEARCH PROGRAM


 


SECTION 3.1                                   RESEARCH PROGRAM.


 


3.1.1                     DURING THE RESEARCH TERM, THE PARTIES WILL COLLABORATE
IN CARRYING OUT A RESEARCH PROGRAM TO DISCOVER AND PRECLINICALLY DEVELOP
RESEARCH COMPOUNDS AGAINST A RESEARCH TARGET AS DESCRIBED IN THE RESEARCH PLAN
(THE “RESEARCH PROGRAM”).  THE OBJECTIVE OF THE RESEARCH PROGRAM WILL BE TO ***
(THE “OBJECTIVE”).  THE RESEARCH PROGRAM WILL BE CARRIED OUT IN ACCORDANCE WITH
THE RESEARCH PLAN, AS MAY BE AMENDED BY THE JRC.  BMS WILL PROVIDE BMS COMPOUNDS
WHICH IT HAS IDENTIFIED AS HAVING ACTIVITY AGAINST THE RESEARCH TARGET, AND THE
DESIGN AND PRIORITIZATION OF RESEARCH COMPOUNDS WILL BE DONE BY THE WORKING
GROUP.  PHARMACOPEIA’S ROLE IN THE RESEARCH PROGRAM WILL FOCUS ON THE SYNTHESIS
OF RESEARCH COMPOUNDS WITH RESPECT TO THE RESEARCH TARGET.

 

6

--------------------------------------------------------------------------------


 


3.1.2                     WITHIN THIRTY (30) DAYS AFTER BMS’ DISCLOSURE TO
PHARMACOPEIA OF THE APPLICABLE BMS COMPOUNDS, PHARMACOPEIA WILL PROVIDE TO BMS A
LISTING OF ANY PHARMACOPEIA COMPOUNDS THAT PHARMACOPEIA BELIEVES COULD BE
ENCOMPASSED BY A REASONABLE MEDICINAL CHEMISTRY PROGRAM OF THE TYPE TO BE
PERFORMED IN THE RESEARCH PROGRAM.  THE LISTING OF PHARMACOPEIA COMPOUNDS SHALL
BE DEEMED TO BE CONFIDENTIAL INFORMATION OF PHARMACOPEIA.  PHARMACOPEIA WILL
RETAIN OWNERSHIP OF ALL PHARMACOPEIA COMPOUNDS. NO PHARMACOPEIA COMPOUND SHALL
BE DEEMED TO BE A BMS COMPOUND OR A RESEARCH COMPOUND, AND PHARMACOPEIA
COMPOUNDS SHALL NOT BE INCLUDED IN ANY OF THE ASSIGNMENT OF RIGHTS OR LICENSES
TO BMS PURSUANT TO SECTIONS 2.1 THROUGH 2.3.  NO PHARMACOPEIA COMPOUNDS WILL BE
EVALUATED IN THE COURSE OF THE RESEARCH PROGRAM WITHOUT EXPRESS WRITTEN
PERMISSION OF BMS.


 


3.1.3                     IN THE EVENT THAT THE JRC DETERMINES THAT THE RESEARCH
PROGRAM WITH RESPECT TO THE ORIGINAL RESEARCH TARGET HAS FAILED TO MEET THE
OBJECTIVE OR CANNOT OR SHOULD NOT, BASED ON GOOD FAITH REASONABLE COMMERCIAL OR
DEVELOPMENT CONSIDERATIONS, BE FURTHER PROGRESSED BY OR ON BEHALF OF BMS, BMS
WILL HAVE SIXTY (60) DAYS FROM SUCH DECISION IN WHICH TO SUBSTITUTE ANOTHER
RESEARCH PROJECT INTO THE RESEARCH PROGRAM SUBJECT TO APPROVAL OF THE NEW
RESEARCH PROGRAM BY PHARMACOPEIA (THE “SUBSTITUTE RESEARCH PROGRAM”).  BMS MAY
USE ITS DISCRETION IN THE SELECTION OF THE SUBSTITUTE RESEARCH PROGRAM, PROVIDED
THAT, (I) SUCH SUBSTITUTE RESEARCH PROGRAM IS NOT DIRECTED TO THE SAME DRUG
TARGET THAT IS THE SUBJECT OF AN ACTIVE (AT THE TIME OF SUCH SELECTION) INTERNAL
OR THIRD PARTY COLLABORATIVE RESEARCH, DEVELOPMENT OR COMMERCIALIZATION PROGRAM
OF PHARMACOPEIA; (II) SUCH SUBSTITUTE RESEARCH PROGRAM IS NOT DIRECTED TOWARDS A
DRUG TARGET FOR WHICH PHARMACOPEIA HAS AN OBLIGATION TO ANY THIRD PARTY NOT TO
CONDUCT ANY RESEARCH, DEVELOPMENT OR COMMERCIALIZATION; AND (III) SUCH
SUBSTITUTE RESEARCH PROGRAM DOES NOT (IN THE OPINION OF COUNSEL SELECTED BY
PHARMACOPEIA) INFRINGE VALID CLAIMS OF ANY THIRD PARTY INTELLECTUAL PROPERTY,
UNLESS BMS FIRST OBTAINS A LICENSE REASONABLY SATISFACTORY TO PHARMACOPEIA AT
BMS’S SOLE COST AND EXPENSE OR BMS AGREES TO INDEMNIFY PHARMACOPEIA AGAINST ANY
CLAIMS ARISING FROM THE ALLEGED INFRINGEMENT OF SUCH THIRD PARTY INTELLECTUAL
PROPERTY.  FOR ANY PROPOSED SUBSTITUTE RESEARCH PROGRAMS, PHARMACOPEIA WILL
PROVIDE NOTICE TO BMS IF THE PROPOSED SUBSTITUTE RESEARCH PROGRAM MUST BE
EXCLUDED DUE TO ONE OF CLAUSES (I) — (III) ABOVE WITHIN FIFTEEN (15) BUSINESS
DAYS OF THE SUBSTITUTE RESEARCH PROGRAM BEING PROPOSED, AND SUCH SUBSTITUTE
RESEARCH PROGRAM THEREAFTER SHALL BE SUBJECT TO SECTION 3.1.2 ABOVE.  IN THE
EVENT THAT (A) A SUBSTITUTE RESEARCH PROGRAM HAS BEEN INCLUDED IN THE DISCOVERY
COLLABORATION, AND (B) AT ANY TIME DURING PHARMACOPEIA’S PERFORMANCE OF SUCH
SUBSTITUTE RESEARCH PROGRAM, BMS CONDUCTS (OR HAS CONDUCTED ON ITS BEHALF)
ACTIVITIES TO FURTHER PROGRESS THE RESEARCH PROGRAM WITH RESPECT TO THE ORIGINAL
RESEARCH TARGET, BMS SHALL PROMPTLY REPORT TO PHARMACOPEIA SUCH ACTIVITIES WITH
RESPECT TO THE ORIGINAL RESEARCH TARGET.


 


3.1.4                     THE RESEARCH PROGRAM WILL BE CONDUCTED BY EACH PARTY
IN GOOD SCIENTIFIC MANNER, AND IN COMPLIANCE WITH ALL APPLICABLE SAFETY
RULES AND PRACTICES, AND IN ACCORDANCE WITH APPLICABLE LAW, TO ATTEMPT TO
ACHIEVE EFFICIENTLY AND EXPEDITIOUSLY THE OBJECTIVES OF THE RESEARCH PROGRAM. 
EACH PARTY WILL COMPLY WITH ALL APPLICABLE LAWS, IN THE PERFORMANCE OF WORK
UNDER THIS AGREEMENT.


 


3.1.5                     EACH PARTY WILL MAINTAIN LABORATORIES, OFFICES AND ALL
OTHER FACILITIES AT ITS OWN EXPENSE AND RISK NECESSARY TO CARRY OUT ITS
RESPONSIBILITIES UNDER THE RESEARCH PROGRAM PURSUANT TO THE RESEARCH PLAN.  EACH
PARTY AGREES TO MAKE ITS EMPLOYEES REASONABLY AVAILABLE AT THEIR RESPECTIVE
PLACES OF EMPLOYMENT TO CONSULT WITH THE OTHER PARTY ON ISSUES ARISING DURING
THE PERFORMANCE OF THE RESEARCH PROGRAM.  BMS AND PHARMACOPEIA WILL COOPERATE
WITH EACH OTHER IN CARRYING OUT THE RESEARCH PROGRAM, AND EACH PARTY WILL
CONTRIBUTE ITS RELEVANT KNOW-HOW AND EXPERIENCE NECESSARY TO CARRY OUT THE
RESEARCH PROGRAM.


 

7

--------------------------------------------------------------------------------


 


SECTION 3.2                                   RESEARCH TERM.

 


3.2.1                     SUBJECT TO SECTION 3.2.2 BELOW, THE TERM OF THE
RESEARCH PROGRAM WILL EXTEND UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE
THREE (3) YEAR PERIOD FOLLOWING AN INITIATION DATE (THE “INITIATION DATE”) TO BE
AGREED UPON BY THE PARTIES (SUCH INITIATION DATE NOT TO BE LATER THAN JANUARY 1,
2008), OR (II) THE JRC’S DETERMINATION THAT THE RESEARCH PROGRAM HAS
SUCCESSFULLY MET THE OBJECTIVE (THE “RESEARCH TERM”).


 


3.2.2                     IN THE EVENT THAT  THE JRC DETERMINES THAT (X) THE
RESEARCH PROGRAM HAS FAILED TO MEET THE OBJECTIVE OR (Y) THAT THE RESEARCH
PROGRAM CANNOT OR SHOULD NOT BE FURTHER PROGRESSED, AND BMS HAS SUBSTITUTED A
NEW RESEARCH PROGRAM INTO THE DISCOVERY COLLABORATION PURSUANT TO SECTION 3.1.3,
SUCH NEW RESEARCH PROGRAM SHALL CONTINUE FOR THE UNEXPIRED REMAINDER OF THE
ORIGINAL THREE (3) YEARS FROM THE INITIATION DATE.  BMS WILL NOT BE REQUIRED TO
PAY ANY ADDITIONAL CONSIDERATION TO PHARMACOPEIA FOR ANY SUCH REMAINDER OF THE
RESEARCH TERM.


 


3.2.3                     BMS SHALL HAVE THE RIGHT TO EXTEND THE RESEARCH TERM
FOR UP TO ONE YEAR BEYOND THE EXPIRATION OF THE ORIGINAL THREE (3) YEAR TERM
(THE “EXTENDED RESEARCH TERM”) BY (I) PROVIDING WRITTEN NOTICE TO PHARMACOPEIA
OF BMS’S DESIRE TO SO EXTEND AT LEAST ONE HUNDRED TWENTY (120) DAYS BEFORE THE
EXPIRATION OF THE ORIGINAL THREE (3) YEAR TERM AND (II) PAYING PHARMACOPEIA’S
FTE RATE FOR ALL PHARMACOPEIA RESEARCH PERSONNEL DURING THE EXTENDED RESEARCH
TERM FOR ACTIVITIES CONDUCTED UNDER THE RESEARCH PROGRAM, PURSUANT TO SECTIONS
3.7.1(B) AND 3.7.3(B)(II).


 


SECTION 3.3                                   JOINT RESEARCH COMMITTEE.


 


3.3.1                     FORMATION AND PURPOSE.  THE PARTIES WILL ESTABLISH AND
MAINTAIN A JOINT RESEARCH COMMITTEE (THE “JOINT RESEARCH COMMITTEE” OR “JRC”),
WHICH SHALL OVERSEE THE ACTIVITIES OF THE PARTIES UNDER THE RESEARCH PROGRAM AND
PROGRESS TOWARDS MEETING THE OBJECTIVE.  THE JRC SHALL HAVE THE MEMBERSHIP AND
SHALL OPERATE BY THE PROCEDURES SET FORTH IN THIS SECTION 3.3.    THE JRC SHALL
BE DISSOLVED AT THE END OF THE RESEARCH TERM UNLESS OTHERWISE AGREED TO BY THE
PARTIES.


 


3.3.2                     SPECIFIC RESPONSIBILITIES OF THE JRC.  IN ADDITION TO
ITS OVERALL RESPONSIBILITY FOR THE RESEARCH PROGRAM, THE JRC SHALL, IN
PARTICULAR, DURING THE RESEARCH TERM (INCLUDING ANY EXTENDED RESEARCH TERM):


 

(I)   OVERSEE THE ACTIVITIES OF THE WORKING GROUP;

 

(II)   RESOLVE ANY DISPUTES OR DISAGREEMENTS RELATING TO THE RESEARCH PROGRAM
THAT ARE SUBMITTED TO IT BY THE WORKING GROUP OR A PARTY;

 

(III)   MODIFY THE RESEARCH PLAN AS NECESSARY, BUT IN NO EVENT SHALL SUCH
MODIFICATION INCREASE THE *** OR BE CONTRARY TO THE INTENT AND PURPOSE OF THIS
AGREEMENT;

 

(IV)   DETERMINE THE STATUS OF THE RESEARCH PROGRAM TO MEET THE OBJECTIVE,
INCLUDING DETERMINATION OF SUCCESS, FAILURE AND WHETHER THE RESEARCH PROGRAM
CANNOT, OR SHOULD NOT, BE FURTHER PROGRESSED; IN DETERMINING WHETHER THE
RESEARCH PROGRAM CAN, OR SHOULD, BE FURTHER PROGRESSED, THE JRC MAY CONSIDER
FACTORS SUCH AS COMMERCIAL FACTORS AND RISKS RELATED TO THE RESEARCH TARGET AND
SAFETY CONCERNS AMONG OTHERS;  AND

 

(V)   REVIEW OF PROGRAM INVENTIONS AND THE FILING OF PROGRAM PATENTS.

 

OTHER THAN THE OBLIGATIONS UNDER (I), (II) AND (IV) ABOVE, THE JRC MAY DELEGATE
ITS OBLIGATIONS UNDER THIS AGREEMENT TO THE WORKING GROUP OR ANY OTHER
SUBCOMMITTEE.

 

8

--------------------------------------------------------------------------------


 


3.3.3                     DECISIONS OF THE JRC.  THE JRC SHALL MAKE ITS DECISION
ON MATTERS WITHIN ITS PURVIEW ONLY AFTER THE JRC DISCUSSES SUCH MATTERS AND ONLY
AFTER REASONABLY CONSIDERING EACH PARTY’S COMMENTS (THROUGH ITS JRC MEMBERS) ON
SUCH MATTERS.  ALL DECISIONS BY THE JRC MUST BE CONSISTENT WITH THE TERMS OF
THIS AGREEMENT, AND MAY NOT MODIFY THE TERMS AND CONDITIONS OF THIS AGREEMENT OR
THE RIGHTS AND OBLIGATIONS OF A PARTY UNDER THIS AGREEMENT.


 


3.3.4                     JRC MEMBERSHIP AND PROCEDURES.


 


A.               MEMBERSHIP.  PHARMACOPEIA AND BMS SHALL *** WITH APPROPRIATE
EXPERTISE TO SERVE AS MEMBERS OF THE JRC.  EACH PARTY MAY REPLACE ANY OF ITS JRC
REPRESENTATIVES AT ANY TIME UPON WRITTEN NOTICE TO THE OTHER PARTY.  BMS SHALL
SELECT ***.  THE CHAIRPERSON OF THE JRC (OR HIS/HER DESIGNEES) SHALL BE
RESPONSIBLE FOR CALLING MEETINGS, PREPARING AND CIRCULATING AN AGENDA IN ADVANCE
OF EACH MEETING OF THE JRC, AND PREPARING AND ISSUING MINUTES OF EACH MEETING
WITHIN THIRTY (30) DAYS THEREAFTER; PROVIDED THAT THE JRC CHAIRPERSON SHALL CALL
A MEETING OF THE JRC PROMPTLY UPON THE WRITTEN REQUEST OF A PHARMACOPEIA JRC
REPRESENTATIVE TO CONVENE SUCH A MEETING.  SUCH MINUTES WILL NOT BE FINALIZED
UNTIL BOTH CHAIRPERSONS REVIEW AND CONFIRM THE ACCURACY OF SUCH MINUTES IN
WRITING.


 


B.               MEETINGS.  THE JRC SHALL HOLD MEETINGS AT SUCH TIMES AS IT
ELECTS TO DO SO, BUT IN NO EVENT SHALL SUCH MEETINGS BE HELD LESS FREQUENTLY
THAN ONCE EVERY ***.  THE JRC SHALL MEET ALTERNATELY AT PHARMACOPEIA’S
FACILITIES IN NEW JERSEY AND BMS’ FACILITIES IN NEW JERSEY OR AT SUCH LOCATIONS
AS THE PARTIES MAY OTHERWISE AGREE.  OTHER EMPLOYEES OF EACH PARTY INVOLVED IN
THE DEVELOPMENT OF RESEARCH COMPOUNDS MAY ATTEND MEETINGS OF THE JRC AS
NONVOTING PARTICIPANTS.  EACH PARTY SHALL BE RESPONSIBLE FOR ALL OF ITS OWN
EXPENSES OF PARTICIPATING IN THE JRC.  MEETINGS OF THE JRC MAY BE HELD BY AUDIO
OR VIDEO TELECONFERENCE WITH THE CONSENT OF EACH PARTY; PROVIDED THAT AT LEAST
ONE (1) MEETING OF THE JRC PER CALENDAR YEAR SHALL BE HELD IN PERSON.  A QUORUM
FOR A MEETING OF THE JRC REQUIRES THE PRESENCE OF AT LEAST ONE REPRESENTATIVE OF
EACH PARTY.


 


C.               DECISION-MAKING.  EACH PARTY’S REPRESENTATIVES ON THE JRC
SHALL, *** PRESENT AT THE MEETING.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, THE JRC SHALL OPERATE AS TO MATTERS WITHIN ITS JURISDICTION BY
***; PROVIDED, THAT THE JRC SHALL NOT HAVE THE AUTHORITY TO AMEND OR MODIFY, OR
WAIVE COMPLIANCE WITH, THIS AGREEMENT OTHER THAN TO MODIFY THE RESEARCH PLAN,
BUT ONLY AS PERMITTED BY THIS AGREEMENT.  FURTHER, NO DECISION OF THE JRC SHALL
VIOLATE OR BREACH ANY PROVISION OF THIS AGREEMENT.  IN THE EVENT OF A FAILURE OF
THE JRC TO REACH AGREEMENT ON ANY ISSUE, SUCH DISPUTE SHALL BE SUBJECT TO THE
DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 12.4., INCLUDING ANY DISPUTES
CONCERNING THE VALIDITY, INTERPRETATION OR CONSTRUCTION OF, OR THE COMPLIANCE
WITH OR BREACH OF, THIS AGREEMENT.


 


D.               MEETING AGENDAS.  EACH PARTY WILL DISCLOSE TO THE OTHER
PROPOSED AGENDA ITEMS ALONG WITH APPROPRIATE INFORMATION AT LEAST FIVE
(5) BUSINESS DAYS IN ADVANCE OF EACH MEETING OF THE JRC; PROVIDED THAT UNDER
EXIGENT CIRCUMSTANCES REQUIRING JRC INPUT, A PARTY MAY PROVIDE ITS AGENDA ITEMS
TO THE OTHER PARTY WITHIN A LESSER PERIOD OF TIME IN ADVANCE OF THE MEETING, OR
MAY PROPOSE THAT THERE NOT BE A SPECIFIC AGENDA FOR A PARTICULAR MEETING, SO
LONG AS SUCH OTHER PARTY CONSENTS TO SUCH LATER ADDITION OF SUCH AGENDA ITEMS OR
THE ABSENCE OF A SPECIFIC AGENDA FOR SUCH JRC MEETING.


 


SECTION 3.4                                   RESEARCH PROGRAM WORKING GROUP.


 


3.4.1                     MEMBERSHIP.  A WORKING GROUP WILL BE ESTABLISHED
IMMEDIATELY AFTER THE FORMATION OF THE JRC (THE “WORKING GROUP”).  THE WORKING
GROUP WILL HAVE ***.  THE KEY RESPONSIBILITY OF THE WORKING GROUP WILL BE THE
DAY-TO-DAY EXECUTION OF THE RESEARCH PLAN.  THE WORKING GROUP WILL REPORT
DIRECTLY TO THE JRC AND WILL PRESENT ITS PROGRESS AGAINST THE RESEARCH PLAN TO
THE JRC *** DURING THE TERM OF THE RESEARCH PROGRAM.  THE CHAIRPERSONS OF THE
WORKING GROUP WILL DESIGNATE

 

9

--------------------------------------------------------------------------------


 


EMPLOYEES FROM BMS AND PHARMACOPEIA TO BE MEMBERS OF THE WORKING GROUP AS NEEDED
TO GET PROPER REPRESENTATION ON THE WORKING GROUP FOR ALL EXPERTISE NEEDED TO
EXECUTE THE RESEARCH PLAN.    IN ADDITION, FROM TIME TO TIME, THE WORKING GROUP
MAY ESTABLISH AND DELEGATE DUTIES TO SUB-COMMITTEES ON AN “AS-NEEDED” BASIS TO
OVERSEE PARTICULAR PROJECTS OR ACTIVITIES.  EACH SUCH SUB-COMMITTEE SHALL BE
CONSTITUTED AND SHALL OPERATE AS THE WORKING GROUP DETERMINES.  SUB-COMMITTEES
MAY BE ESTABLISHED ON AN AD HOC BASIS FOR PURPOSES OF A SPECIFIC PROJECT OR ON
SUCH OTHER BASIS AS THE WORKING GROUP MAY DETERMINE.  THE WORKING GROUP AND EACH
SUB-COMMITTEE AND THEIR ACTIVITIES SHALL BE SUBJECT TO THE OVERSIGHT, REVIEW AND
APPROVAL OF, AND SHALL REPORT TO, THE JRC.  DECISIONS OF THE WORKING GROUP AND
EACH SUB-COMMITTEE SHALL BE REACHED BY CONSENSUS BETWEEN THE PARTIES’
REPRESENTATIVES.  IN THE CASE OF A NON-CONCURRENCE IN THE WORKING GROUP, OR IN A
SUB-COMMITTEE, THE ISSUE SHALL BE REFERRED FOR A DECISION TO THE JRC.  IN NO
EVENT SHALL THE AUTHORITY OF THE WORKING GROUP EXCEED THAT SPECIFIED FOR THE JRC
IN THIS ARTICLE 3.  THE WORKING GROUP SHALL HOLD MEETINGS AT SUCH TIMES AS IT
ELECTS TO DO SO APPROXIMATELY ON A MONTHLY BASIS AS NEEDED.  MEETINGS OF THE
WORKING GROUP MAY BE HELD BY AUDIO OR VIDEO TELECONFERENCE OR IN PERSON AT A
LOCATION AGREED TO BY THE CHAIRPERSONS; PROVIDED THAT AT LEAST ONE (1) MEETING
OF THE WORKING GROUP PER YEAR SHALL BE HELD IN PERSON.  EACH PARTY SHALL BE
RESPONSIBLE FOR ALL OF ITS OWN EXPENSES OF PARTICIPATING IN THE WORKING GROUP. 
A QUORUM FOR A MEETING OF THE WORKING GROUP REQUIRES THE PRESENCE OF AT LEAST
ONE REPRESENTATIVE OF EACH PARTY.


 


3.4.2                     INTERACTIONS BETWEEN THE JRC AND THE WORKING GROUP,
AND INTERNAL TEAMS.  THE PARTIES RECOGNIZE THAT WHILE THEY WILL ESTABLISH THE
JRC,  THE WORKING GROUP, AND SUB-COMMITTEES OF THE WORKING GROUP FOR THE PURPOSE
OF THE RESEARCH PROGRAM, EACH PARTY POSSESSES AN INTERNAL STRUCTURE (INCLUDING
WITHOUT LIMITATION VARIOUS COMMITTEES, TEAMS AND REVIEW BOARDS) THAT WILL BE
INVOLVED IN ADMINISTERING SUCH PARTY’S ACTIVITIES UNDER THIS AGREEMENT.  THE JRC
AND THE CHAIRPERSONS OF THE WORKING GROUP SHALL ESTABLISH PROCEDURES TO
FACILITATE COMMUNICATIONS BETWEEN THE JRC AND THE WORKING GROUP AND ANY RELEVANT
INTERNAL COMMITTEE, TEAM OR BOARD IN ORDER TO MAXIMIZE THE EFFICIENCY OF THE
RESEARCH PROGRAM, INCLUDING WITHOUT LIMITATION BY REQUIRING APPROPRIATE MEMBERS
OF THE JRC, THE WORKING GROUP, OR ANY SUB-COMMITTEE OF THE JRC TO BE AVAILABLE
AT REASONABLE TIMES AND PLACES AND UPON REASONABLE PRIOR NOTICE FOR MAKING
APPROPRIATE ORAL REPORTS TO, AND RESPONDING TO REASONABLE INQUIRIES FROM, THE
RELEVANT INTERNAL COMMITTEE, TEAM OR BOARD.  FURTHERMORE, THE JRC AND THE
WORKING GROUP WILL ESTABLISH THE NECESSARY WORKING LEVEL CONTACTS BETWEEN THE
TWO PARTIES TO ENSURE THAT NECESSARY DAY-TO-DAY INTERACTIONS WILL OCCUR IN
IMPLEMENTING THE RESEARCH PLAN.


 


SECTION 3.5                                   ALLIANCE MANAGERS.  EACH PARTY
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO APPOINT ONE REPRESENTATIVE WHO
POSSESSES A GENERAL UNDERSTANDING OF THE SCIENTIFIC AND BUSINESS ISSUES RELEVANT
TO THIS AGREEMENT TO ACT AS ITS RESPECTIVE ALLIANCE MANAGER (EACH, AN “ALLIANCE
MANAGER”) FOR THE RELATIONSHIP OF THE PARTIES UNDER THIS AGREEMENT.  EACH PARTY
MAY CHANGE ITS DESIGNATED ALLIANCE MANAGER, WHO MAY NOT BE A MEMBER OF THE JRC,
FROM TIME TO TIME UPON NOTICE TO THE OTHER PARTY.  ANY ALLIANCE MANAGER MAY
DESIGNATE A SUBSTITUTE TO TEMPORARILY PERFORM THE FUNCTIONS OF THAT ALLIANCE
MANAGER.  EACH ALLIANCE MANAGER WILL TAKE RESPONSIBILITY FOR ENSURING THAT
GOVERNANCE ACTIVITIES OCCUR AS SET FORTH IN THIS AGREEMENT, IN PARTICULAR
ENSURING THAT THE JRC MEETINGS OCCUR, AND THAT ANY CONFLICT IS GIVEN PROMPT
ATTENTION AS SET FORTH IN SECTION 3.3.4.  THE ALLIANCE MANAGERS SHALL BE
ENTITLED TO ATTEND MEETINGS OF THE JRC, BUT SHALL NOT HAVE, OR BE DEEMED TO
HAVE, ANY RIGHTS OR RESPONSIBILITIES OF A MEMBER OF THE JRC.  SIMILARLY, THE
ALLIANCE MANAGERS MAY ATTEND MEETINGS OF THE WORKING GROUP OR ANY SUBCOMMITTEES
OF THE JRC.  EACH ALLIANCE MANAGER MAY BRING ANY MATTER TO THE ATTENTION THE JRC
WHERE SUCH ALLIANCE MANAGER REASONABLY BELIEVES THAT SUCH MATTER REQUIRES SUCH
ATTENTION.  FOR PURPOSES OF CLARIFICATION, IN NO EVENT WILL THE ALLIANCE
MANAGERS HAVE THE POWER OR AUTHORITY TO AMEND ANY PROVISION OF THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------

 


SECTION 3.6                                   RESEARCH PLAN.

 


3.6.1                     THE RESEARCH PROGRAM WILL BE CARRIED OUT IN ACCORDANCE
WITH A WRITTEN RESEARCH PLAN (THE “RESEARCH PLAN”).  THE INITIAL RESEARCH PLAN
AGREED TO BY THE PARTIES AS OF THE EFFECTIVE DATE IS ATTACHED HERETO AS APPENDIX
1 AND IS HEREBY INCORPORATED INTO THIS AGREEMENT BY REFERENCE AND IS MADE A PART
OF THIS AGREEMENT.  THE PURPOSE OF THE RESEARCH PLAN IS TO DETAIL THE
RESPONSIBILITIES AND ACTIVITIES OF PHARMACOPEIA AND BMS WITH RESPECT TO CARRYING
OUT THE RESEARCH PROGRAM.  THE RESEARCH PLAN WILL INCLUDE A DESCRIPTION OF THE
SPECIFIC ACTIVITIES TO BE PERFORMED BY THE PARTIES IN SUPPORT OF THE RESEARCH
PROGRAM, THE ALLOCATION OF PHARMACOPEIA RESEARCH PERSONNEL TO PERFORM SUCH
ACTIVITIES, AND PROJECTED TIMELINES FOR COMPLETION OF SUCH ACTIVITIES AND THE
DESIRED SPECIFICATIONS FOR THE RESEARCH COMPOUNDS.  AT LEAST ONCE EACH RESEARCH
YEAR (STARTING IN CALENDAR YEAR 2008), THE JRC WILL REVIEW AND, IF NECESSARY,
UPDATE THE RESEARCH PLAN.  THE RESEARCH PLAN MAY ONLY BE *** AND IS SUBJECT TO
SECTION 3.7.1 BELOW.  THE WORKING GROUP MAY ***.


 


3.6.2                     IN ADDITION, AT LEAST SIX (6) MONTHS PRIOR TO THE
BEGINNING OF ANY EXTENDED RESEARCH TERM, THE JRC WILL BEGIN THE PROCESS OF
UPDATING THE RESEARCH PLAN FOR SUCH EXTENDED RESEARCH TERM (IF APPLICABLE).  AT
LEAST THREE (3) MONTHS PRIOR TO THE BEGINNING OF ANY EXTENDED RESEARCH TERM, THE
JRC WILL HAVE AGREED ON AN UPDATED RESEARCH PLAN FOR SUCH EXTENDED RESEARCH TERM
(AS APPLICABLE).


 


SECTION 3.7                                   RESEARCH STAFFING; FUNDING.


 


3.7.1                     STAFFING.


 


A.                   DURING THE RESEARCH TERM.  PHARMACOPEIA WILL PROVIDE ***
(***) ***, OF WHICH *** (COLLECTIVELY, “PHARMACOPEIA RESEARCH PERSONNEL”) PER
RESEARCH YEAR DURING THE RESEARCH TERM TO PERFORM ACTIVITIES IN SUPPORT OF THE
RESEARCH PROGRAM, IN ACCORDANCE WITH THE THEN-CURRENT RESEARCH PLAN.    THE
PHARMACOPEIA RESEARCH PERSONNEL DEDICATED TO THE RESEARCH PROGRAM CANNOT BE
REDUCED DURING THE RESEARCH TERM WITHOUT EXPRESS WRITTEN CONSENT OF BMS. 
THROUGHOUT THE RESEARCH TERM, PHARMACOPEIA SHALL ASSIGN, AS PHARMACOPEIA
RESEARCH PERSONNEL, NO FEWER THAN THE NUMBER OF FTE QUALIFIED SCIENTISTS
SPECIFIED IN THIS SECTION 3.7.1 TO PERFORM THE WORK SET FORTH IN THE
THEN-APPLICABLE RESEARCH PLAN.  THE MIXTURE OF SKILLS AND LEVELS OF THE
PHARMACOPEIA RESEARCH PERSONNEL SHALL BE APPROPRIATE TO THE SCIENTIFIC
OBJECTIVES OF THE RESEARCH PROGRAM.  NO LATER THAN SIXTY (60) DAYS FOLLOWING THE
END OF EACH CALENDAR QUARTER, DURING THE RESEARCH TERM PHARMACOPEIA SHALL REPORT
TO THE JRC A LISTING OF THE FTES COMPRISING THE PHARMACOPEIA RESEARCH PERSONNEL
AND THEIR PERCENTAGE OF TIME DEVOTED TO WORKING ON THE RESEARCH PROGRAM.  IF BMS
HAS CONCERN REGARDING ANY SPECIFIC PHARMACOPEIA RESEARCH PERSONNEL ASSIGNED TO
THE RESEARCH PROGRAM, SUCH CONCERNS SHALL BE COMMUNICATED TO THE JRC FOR ITS
CONSIDERATION.


 


B.                   DURING THE EXTENDED RESEARCH TERM.  AT LEAST THREE
(3) MONTHS PRIOR TO THE BEGINNING OF AN EXTENDED RESEARCH TERM, IF APPLICABLE,
THE JRC SHALL DETERMINE THE NUMBER OF PHARMACOPEIA RESEARCH PERSONNEL TO BE
PROVIDED BY PHARMACOPEIA IN ACCORDANCE WITH SECTION 3.6.2 ABOVE, SUCH NUMBER
***, AND TO BE FUNDED BY BMS IN ACCORDANCE WITH SECTION 3.7.3(B)(II) BELOW.


 


3.7.2                     SUBCONTRACTING.  EXCEPT AS PROVIDED IN THE RESEARCH
PLAN OR AS MAY BE SPECIFICALLY PERMITTED BY THE JRC, PHARMACOPEIA SHALL BE
ENTITLED TO SUBCONTRACT TO A THIRD PARTY (A “SUBCONTRACTOR”) UP TO *** (***) ***
TO CONDUCT ANY OF THE WORK FOR WHICH IT IS RESPONSIBLE IN THE PERFORMANCE OF THE
RESEARCH PROGRAM (SUCH SUBCONTRACTOR FTES TO BE CONSIDERED PHARMACOPEIA RESEARCH
PERSONNEL FOR THE PURPOSES OF THIS AGREEMENT).  IN THE CASE OF ANY
SUBCONTRACTING OF RESEARCH PROGRAM ACTIVITIES BY A PARTY TO A THIRD PARTY, SUCH
THIRD PARTY MUST HAVE ENTERED INTO A WRITTEN AGREEMENT WITH

 

11

--------------------------------------------------------------------------------


 


SUCH PARTY CONSISTENT WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING
PROVISIONS (I) PROTECTING AND LIMITING USE AND DISCLOSURE OF CONFIDENTIAL
INFORMATION AND KNOW-HOW AT LEAST TO THE SAME EXTENT AS UNDER THIS AGREEMENT,
(II) PROVIDING FOR ASSIGNMENT OF ALL PROGRAM INVENTIONS AND PROGRAM PATENTS TO
EFFECT THE RIGHTS OF THE PARTIES UNDER THIS AGREEMENT, AND (III) OBLIGATIONS
REGARDING THE USE AND TRANSFER OF MATERIALS CONSISTENT WITH THOSE CONTAINED IN
THIS AGREEMENT.  EACH PARTY IS RESPONSIBLE FOR COMPLIANCE BY SUCH THIRD PARTY
WITH THE APPLICABLE TERMS AND CONDITIONS OF THIS AGREEMENT IN THE SAME WAY AND
TO THE SAME EXTENT AS SUCH PARTY.


 


3.7.3                     FUNDING; EXPENSES.


 


A.               RESPONSIBILITY FOR EXPENSES FOR CONDUCT OF RESEARCH PROGRAM. 
EXCEPT AS SET FORTH IN THIS SECTION 3.7.3 AND AS MAY BE OTHERWISE SPECIFICALLY
AGREED TO IN WRITING BY PHARMACOPEIA AND BMS, EACH PARTY SHALL BEAR ITS OWN
COSTS INCURRED IN CONDUCTING WORK UNDER THE RESEARCH PROGRAM.


 


B.               PHARMACOPEIA RESEARCH PERSONNEL


 

(I)   DURING THE RESEARCH TERM.  PHARMACOPEIA WILL BEAR ITS OWN COSTS, INCLUDING
COSTS RELATED TO THE PHARMACOPEIA RESEARCH PERSONNEL (WHICH MAY INCLUDE
SUBCONTRACTOR FTES UNDER SECTION 3.7.2 ABOVE), STANDARD RESEARCH SUPPLIES,
CONSUMABLES AND APPLICABLE OVERHEAD COSTS, IN PERFORMING ITS OBLIGATIONS UNDER
THE RESEARCH PROGRAM.

 

(II)   DURING THE EXTENDED RESEARCH TERM. BMS WILL PAY PHARMACOPEIA IN ADVANCE
FOR THE PHARMACOPEIA RESEARCH PERSONNEL ASSIGNED TO THE RESEARCH PROGRAM IN
ACCORDANCE WITH SECTION 3.7.1(B) FOR EACH CALENDAR QUARTER (A PRORATED AMOUNT
SHALL BE PAYABLE FOR ANY PORTION OF A CALENDAR QUARTER) OF THE EXTENDED RESEARCH
TERM AT THE AGREED UPON FTE RATE.  SUCH FTE PAYMENT OBLIGATION OF BMS WILL BE
SUBJECT TO PHARMACOPEIA PROVIDING SUCH QUALIFIED PHARMACOPEIA RESEARCH
PERSONNEL.  NO LATER THAN SIXTY (60) DAYS FOLLOWING THE END OF EACH CALENDAR
QUARTER, PHARMACOPEIA WILL PROVIDE BMS WITH A REPORT OF THE NUMBER OF FTES
ASSIGNED TO THE RESEARCH PROGRAM WITH A SUMMARY OF THEIR ACTIVITIES.  ANY
OVERPAYMENT BY BMS MAY BE APPLIED BY BMS TO THE FUNDING OF PHARMACOPEIA FTES IN
A SUBSEQUENT CALENDAR QUARTER.  IF THE PARTIES AGREE THAT THE ACTIVITIES
CONTEMPLATED BY THE RESEARCH PLAN AT ANY TIME DO NOT JUSTIFY THE NUMBER OF
PHARMACOPEIA FTES ALLOCATED TO THE RESEARCH PROGRAM, THE PARTIES WILL MODIFY THE
SCOPE OF THE RESEARCH PLAN OR ADJUST THE NUMBER OF PHARMACOPEIA RESEARCH
PERSONNEL.

 


C.               ADDITIONAL STUDIES.  DURING THE COURSE OF THE RESEARCH PROGRAM,
THE JRC MAY REQUEST THAT PHARMACOPEIA CONDUCT STUDIES WHICH PHARMACOPEIA DOES
NOT HAVE THE NECESSARY INTERNAL RESOURCES OR EXPERTISE TO CONDUCT (AS AN
EXAMPLE, NOVASCREEN STUDIES).  IN THE EVENT THAT PHARMACOPEIA NEEDS TO ENGAGE A
THIRD PARTY TO PERFORM SUCH STUDIES, PHARMACOPEIA WILL NOTIFY THE JRC:
  (I) THAT IT DOES NOT HAVE THE INTERNAL RESOURCES OR EXPERTISE TO CONDUCT SUCH
STUDIES, (II) THE IDENTITY OF THE THIRD PARTY THAT PHARMACOPEIA PROPOSES TO
ENGAGE IN SUCH WORK, AND (III) THE PROPOSED BUDGET FOR SUCH STUDIES.  IF THE JRC
APPROVES PHARMACOPEIA’S ENGAGEMENT OF THE THIRD PARTY TO CONDUCT SUCH STUDIES
AND THE PROPOSED BUDGET, THEN BMS WILL REIMBURSE PHARMACOPEIA FOR ANY EXTERNAL
OUT-OF-POCKET EXPENSES INCURRED BY PHARMACOPEIA IN UNDERTAKING SUCH ADDITIONAL
STUDIES WHICH ARE NOT CARRIED OUT BY THE PHARMACOPEIA RESEARCH PERSONNEL. 
ABSENT SUCH APPROVAL BY THE JRC, PHARMACOPEIA NEED NOT OUTSOURCE, NOR CONDUCT
ITSELF, ANY SUCH ADDITIONAL STUDY.  FURTHER, NOTWITHSTANDING THE PRECEDING
SENTENCES, NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO OBLIGATE PHARMACOPEIA TO
UNDERTAKE ANY STUDY, OR TO EXPEND ITS OWN FUNDS

 

12

--------------------------------------------------------------------------------


 


TO ENGAGE A THIRD PARTY TO CONDUCT ANY STUDY, THAT NORMALLY WOULD NOT BE
PERFORMED BY PHARMACOPEIA EMPLOYEES IN CONNECTION WITH ONE OF PHARMACOPEIA’S
INTERNAL RESEARCH PROGRAMS.


 


D.                   SYNTHESIS OF RESEARCH COMPOUNDS.  PHARMACOPEIA WILL
SYNTHESIZE RESEARCH COMPOUNDS FOR TESTING BY BMS IN QUANTITIES OF AT LEAST ***. 
UPON DIRECTION OF THE WORKING GROUP, PHARMACOPEIA WILL SCALE UP SYNTHESIS OF
RESEARCH COMPOUNDS SELECTED BY THE WORKING GROUP TO QUANTITIES OF ***.  IF THE
WORKING GROUP DIRECTS PHARMACOPEIA TO SYNTHESIZE QUANTITIES OF ANY SINGLE
RESEARCH COMPOUND IN EXCESS OF 5G, PHARMACOPEIA WILL PRESENT THE JRC WITH A
PROPOSED BUDGET FOR SUCH SYNTHESIS (COVERING PHARMACOPEIA’S EXTERNAL
OUT-OF-POCKET COSTS TO BE INCURRED FOR SUCH SYNTHESIS).  IF THE JRC APPROVES THE
BUDGET FOR SUCH SYNTHESIS, THEN BMS WILL REIMBURSE PHARMACOPEIA FOR ITS EXTERNAL
OUT-OF-POCKET EXPENSES INCURRED BY PHARMACOPEIA IN UNDERTAKING SUCH SYNTHESIS.
ABSENT SUCH APPROVAL BY THE JRC, PHARMACOPEIA NEED NOT OUTSOURCE, NOR CONDUCT
ITSELF, ANY SUCH SYNTHESIS.


 


SECTION 3.8                                   RESEARCH EFFORTS.  SUBJECT TO
SECTION 3.7, EACH PARTY SHALL USE GOOD FAITH COMMERCIALLY REASONABLE EFFORTS TO
PERFORM ITS ACTIVITIES UNDER THE RESEARCH PROGRAM, INCLUDING ITS
RESPONSIBILITIES UNDER THE RESEARCH PLAN.


 


SECTION 3.9                                   MATERIALS TRANSFER.  IN ORDER TO
FACILITATE THE RESEARCH PROGRAM, EITHER PARTY MAY PROVIDE TO THE OTHER PARTY
CERTAIN MATERIALS FOR USE BY THE OTHER PARTY IN FURTHERANCE OF THE RESEARCH
PROGRAM.  ALL SUCH MATERIALS SHALL BE USED BY THE RECEIVING PARTY IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT SOLELY FOR PURPOSES OF
PERFORMING ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND THE RECEIVING
PARTY SHALL NOT TRANSFER SUCH MATERIALS TO ANY THIRD PARTY UNLESS EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT OR UPON THE WRITTEN CONSENT OF THE SUPPLYING
PARTY.


 


A.               ANY MATERIALS PROVIDED BY BMS TO PHARMACOPEIA IN SUPPORT OF THE
RESEARCH PROGRAM, INCLUDING BUT NOT LIMITED TO BMS COMPOUNDS (SUCH MATERIALS
BEING INDIVIDUALLY AND COLLECTIVELY REFERRED TO AS THE “BMS MATERIALS”) SHALL BE
USED BY PHARMACOPEIA SOLELY FOR PURPOSES OF PERFORMING THE RESEARCH PROGRAM AND
FOR NO OTHER PURPOSE, AND ANY REMAINING BMS MATERIALS WILL BE RETURNED TO BMS
(OR DESTROYED AS MAY BE REQUESTED BY BMS IN WRITING) PROMPTLY FOLLOWING THE END
OF THE RESEARCH TERM OR EARLIER UPON REQUEST BY BMS.  ALL INFORMATION RELATED TO
SUCH BMS MATERIALS SHALL BE DEEMED TO BE BMS CONFIDENTIAL INFORMATION.  ALL SUCH
MATERIALS MUST BE USED WITH PRUDENCE AND APPROPRIATE CAUTION IN ANY EXPERIMENTAL
WORK, SINCE ALL OF THEIR CHARACTERISTICS MAY NOT BE KNOWN.


 


B.               ALL PHYSICAL SAMPLES OF THE BMS COMPOUNDS AND RESEARCH
COMPOUNDS ARE AND WILL BE THE PROPERTY OF BMS. IN GENERAL, PHYSICAL SAMPLES OF
BMS COMPOUNDS AND RESEARCH COMPOUNDS IN PHARMACOPEIA’S POSSESSION DURING THE
RESEARCH TERM WILL BE SHIPPED FROM PHARMACOPEIA TO BMS AS THE JRC DIRECTS.  ANY
REMAINING PHYSICAL SAMPLES OF RESEARCH COMPOUNDS OR BMS COMPOUNDS WILL BE SENT
TO BMS AT THE END OF THE RESEARCH TERM.


 


SECTION 3.10                            RESEARCH PROGRAM RECORDS.  PHARMACOPEIA
WILL MAINTAIN COMPLETE AND ACCURATE RECORDS OF ALL WORK CONDUCTED IN THE
PERFORMANCE OF THE RESEARCH PROGRAM AND ALL RESULTS, DATA, INVENTIONS AND
DEVELOPMENTS MADE IN THE PERFORMANCE OF THE RESEARCH PROGRAM.  SUCH RECORDS WILL
BE IN SUFFICIENT DETAIL AND IN GOOD SCIENTIFIC MANNER APPROPRIATE FOR PATENT AND
REGULATORY PURPOSES.  PHARMACOPEIA SHALL MAINTAIN APPROPRIATE RECORDS SUFFICIENT
TO DOCUMENT THE WORK PERFORMED BY EACH OF THE INDIVIDUALS COMPRISING THE FTES
WORKING IN SUPPORT OF THE RESEARCH PROGRAM AND THE TIME SUCH INDIVIDUALS SPENT
WORKING IN SUPPORT OF THE RESEARCH PROGRAM.  PHARMACOPEIA SHALL PROVIDE BMS THE
RIGHT TO INSPECT SUCH RECORDS, AND SHALL PROVIDE COPIES OF ALL REQUESTED
RECORDS, TO THE EXTENT REASONABLY REQUIRED FOR THE PERFORMANCE OF BMS’ RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED HOWEVER, THAT BMS SHALL MAINTAIN
SUCH RECORDS AND THE INFORMATION OF PHARMACOPEIA IN CONFIDENCE IN ACCORDANCE

 

13

--------------------------------------------------------------------------------


 


WITH ARTICLE 7 HEREOF AND SHALL NOT USE SUCH RECORDS OR INFORMATION EXCEPT TO
THE EXTENT OTHERWISE PERMITTED BY THIS AGREEMENT.


 


EACH PARTY AGREES TO MAINTAIN A POLICY THAT REQUIRES ITS EMPLOYEES TO RECORD AND
MAINTAIN ALL DATA AND INFORMATION DEVELOPED DURING THE RESEARCH PROGRAM IN SUCH
A MANNER AS TO ENABLE THE PARTIES TO USE SUCH RECORDS TO ESTABLISH THE EARLIEST
DATE OF INVENTION AND/OR DILIGENCE TO REDUCTION TO PRACTICE.  AT A MINIMUM, THE
POLICY SHALL REQUIRE SUCH INDIVIDUALS TO RECORD ALL INVENTIONS GENERATED BY THEM
IN STANDARD LABORATORY NOTEBOOKS OR OTHER SUITABLE MEANS THAT ARE DATED AND
CORROBORATED BY NON-INVENTORS ON A REGULAR, CONTEMPORANEOUS BASIS.


 


SECTION 3.11                            DISCLOSURE OF RESULTS OF RESEARCH
PROGRAM.  THE RESULTS OF ALL WORK PERFORMED BY THE PARTIES AS PART OF THE
RESEARCH PROGRAM SHALL BE PROMPTLY DISCLOSED TO THE OTHER PARTY IN A REASONABLE
MANNER AS SUCH RESULTS ARE OBTAINED.  PHARMACOPEIA SHALL PROVIDE BMS MONTHLY
WITH REPORTS OF THE WORK PERFORMED UNDER THE RESEARCH PROGRAM AND THE RESEARCH
RESULTS IN A FORMAT ACCEPTABLE TO THE WORKING GROUP AND JRC.  PHARMACOPEIA AND
BMS WILL PROVIDE REPORTS AND ANALYSES AT EACH JRC MEETING, AND MORE FREQUENTLY
ON REASONABLE REQUEST BY THE JRC, DETAILING THE CURRENT STATUS OF THE RESEARCH
PROGRAM, INCLUDING BUT NOT LIMITED TO THE UTILIZATION OF THE PHARMACOPEIA
RESEARCH PERSONNEL.  WITHIN THIRTY (30) DAYS FOLLOWING THE END OF EACH CALENDAR
QUARTER, PHARMACOPEIA AND BMS ALLIANCE MANAGERS AND/OR JRC MEMBERS, AS
APPLICABLE, SHALL EXCHANGE AND PROVIDE TO THE JRC A REPORT IN A MUTUALLY
ACCEPTABLE FORMAT SUMMARIZING IN REASONABLE DETAIL THE WORK PERFORMED UNDER THE
RESEARCH PROGRAM AND RESULTS ACHIEVED DURING THE PRECEDING CALENDAR QUARTER. 
THE RESULTS, REPORTS, ANALYSES AND OTHER INFORMATION REGARDING THE RESEARCH
PROGRAM DISCLOSED BY ONE PARTY TO THE OTHER PARTY PURSUANT HERETO MAY BE USED
ONLY IN ACCORDANCE WITH THE RIGHTS GRANTED AND OTHER TERMS AND CONDITIONS UNDER
THIS AGREEMENT.  UPON REASONABLE REQUEST BY BMS, PHARMACOPEIA SHALL PROVIDE BMS
WITH ADDITIONAL DATA, RESULTS AND OTHER INFORMATION WITH RESPECT TO THE WORK
PERFORMED BY PHARMACOPEIA IN THE PERFORMANCE OF THE RESEARCH PROGRAM.  ANY
REPORTS REQUIRED UNDER THIS SECTION 3.11 MAY TAKE THE FORM OF AND BE RECORDED IN
MINUTES OF THE JRC THAT WILL CONTAIN COPIES OF ANY SLIDES RELATING TO THE
RESULTS AND PRESENTED TO THE JRC.  UPON DIRECTION OF THE JRC, THE PARTIES WILL
SETUP AND MAINTAIN A SECURE ELECTRONIC DATA STORAGE SYSTEM WHERE THE RESEARCH
RESULTS WILL BE UPLOADED AND STORED BY EACH PARTY, THE ELECTRONIC DATA STORAGE
SYSTEM WILL ACCESSIBLE ONLY BY THE PARTIES (AND ANY SUBCONTRACTORS AS
APPROPRIATE).


 


ARTICLE 4 -
DEVELOPMENT, COMMERCIALIZATION & MANUFACTURING


 


SECTION 4.1                                   DEVELOPMENT, COMMERCIALIZATION AND
REGULATORY RESPONSIBILITIES.  OTHER THAN PHARMACOPEIA’S RESPONSIBILITIES UNDER
THE RESEARCH PROGRAM, BMS SHALL HAVE SOLE RESPONSIBILITY (INCLUDING WITHOUT
LIMITATION SOLE RESPONSIBILITY FOR ALL FUNDING, RESOURCING AND DECISION-MAKING)
FOR ALL FURTHER DEVELOPMENT AND COMMERCIALIZATION WITH RESPECT TO THE BMS
COMPOUNDS, RESEARCH COMPOUNDS AND PRODUCTS INCORPORATING A BMS COMPOUND OR
RESEARCH COMPOUND.  BMS WILL BE SOLELY RESPONSIBLE FOR, AND WILL SOLELY OWN, ALL
REGULATORY FILINGS RELATED TO BMS COMPOUNDS, RESEARCH COMPOUNDS AND PRODUCTS
INCORPORATING A BMS COMPOUND OR RESEARCH COMPOUND.


 


ARTICLE 5 -
FINANCIAL PROVISIONS


 


SECTION 5.1                                   MILESTONE PAYMENTS BY BMS. 
PROVIDED THAT (I) *** AND (II) ***, IN THE EVENT THAT ***.  FURTHERMORE, IF THE
***.  IT IS UNDERSTOOD AND AGREED THAT BMS SHALL NOT BE REQUIRED TO PAY MORE
THAN ONE SET OF MILESTONE PAYMENTS AS DESCRIBED IN THIS SECTION.

 

14

--------------------------------------------------------------------------------


 


ARTICLE 6 -
PRESS RELEASES & PUBLICATIONS


 


SECTION 6.1                                   PRESS RELEASES; PUBLIC DISCLOSURE.


 


6.1.1                     ANY PRESS RELEASES OR OTHER PUBLIC STATEMENTS
REGARDING THIS AGREEMENT WILL BE MADE SOLELY PURSUANT TO SECTION 15.9 OF THE
LICENSE AGREEMENT AND, EXCEPT AS SET FORTH IN SECTION 15.9 OF THE LICENSE
AGREEMENT, EACH PARTY AGREES NOT TO ISSUE ANY PRESS RELEASE OR OTHER PUBLIC
STATEMENT DISCLOSING OTHER INFORMATION RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY.


 


SECTION 6.2                                   PUBLICATION OF RESEARCH RESULTS.


 


6.2.1                     PUBLICATION BY PHARMACOPEIA.  PHARMACOPEIA SHALL NOT
PUBLISH, PRESENT OR OTHERWISE DISCLOSE TO THE PUBLIC THE RESEARCH RESULTS OR ANY
INFORMATION RELATED TO THE RESEARCH PROGRAM, INCLUDING, BUT NOT LIMITED TO ANY
INFORMATION RELATED TO THE BMS COMPOUNDS, RESEARCH COMPOUNDS, STRATEGY,
SCREENING TIER, AND NOVEL ASSAYS.


 


6.2.2                     PUBLICATION BY BMS.  BMS WILL HAVE THE SOLE AND
EXCLUSIVE RIGHT TO PUBLISH THE RESEARCH RESULTS, AND ALL INFORMATION RELATED TO
THE BMS COMPOUNDS AND RESEARCH COMPOUNDS.  NOTWITHSTANDING THE FOREGOING, BMS
WILL NOT PUBLISH ANY CONFIDENTIAL INFORMATION OF PHARMACOPEIA, AND WILL NOT USE
THE NAME OF PHARMACOPEIA (OR ANY OF ITS DIRECTORS, EMPLOYEES, OR AFFILIATES) IN
ANY SUCH PUBLICATION WITHOUT THE EXPRESS WRITTEN CONSENT OF PHARMACOPEIA.


 


6.2.3                     FOR CLARIFICATION, THIS SECTION 6.2 SHALL NOT APPLY
WITH RESPECT TO THE USE AND DISCLOSURE OF CONFIDENTIAL INFORMATION AS
SPECIFICALLY PROVIDED FOR IN SECTION 6.1 OR ARTICLE 7 (I.E., A DISCLOSURE
EXPRESSLY PERMITTED AND MADE IN ACCORDANCE WITH SECTION 6.1 OR ARTICLE 7).


 


ARTICLE 7 -
CONFIDENTIALITY


 


SECTION 7.1                                   DISCLOSURE AND USE RESTRICTION. 
EACH PARTY AGREES THAT, FOR SO LONG AS THIS AGREEMENT IS IN EFFECT AND FOR A
PERIOD OF *** (***) YEARS THEREAFTER, A PARTY (THE “RECEIVING PARTY”) RECEIVING
CONFIDENTIAL INFORMATION OF THE OTHER PARTY (THE “DISCLOSING PARTY”) SHALL
(I) MAINTAIN IN CONFIDENCE SUCH CONFIDENTIAL INFORMATION USING NOT LESS THAN THE
EFFORTS SUCH RECEIVING PARTY USES TO MAINTAIN IN CONFIDENCE OTHER PROPRIETARY
INDUSTRIAL INFORMATION OF SIMILAR KIND AND VALUE, (II) NOT DISCLOSE SUCH
CONFIDENTIAL INFORMATION EXCEPT TO THE RECEIVING PARTY’S EMPLOYEES HAVING A
NEED-TO-KNOW SUCH CONFIDENTIAL INFORMATION SOLELY FOR PURPOSES OF PERFORMING
RECEIVING PARTY’S OBLIGATIONS UNDER THIS AGREEMENT, (III) NOT DISCLOSE SUCH
CONFIDENTIAL INFORMATION TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF
THE DISCLOSING PARTY, EXCEPT FOR DISCLOSURES EXPRESSLY PERMITTED BY THIS
AGREEMENT, AND (IV) NOT USE SUCH CONFIDENTIAL INFORMATION FOR ANY PURPOSE EXCEPT
THOSE EXPRESSLY PERMITTED BY THIS AGREEMENT.  FOR AVOIDANCE OF DOUBT,
PHARMACOPEIA SHALL BE PERMITTED TO USE THE BMS CONFIDENTIAL INFORMATION SOLELY
FOR PURPOSES OF PERFORMING THE RESEARCH PROGRAM IN ACCORDANCE WITH THE RESEARCH
PLAN AND FOR NO OTHER PURPOSE.  UPON COMPLETION OF THE RESEARCH PROGRAM OR
EARLIER UPON WRITTEN REQUEST BY BMS, PHARMACOPEIA SHALL RETURN TO BMS OR DESTROY
ANY BMS CONFIDENTIAL INFORMATION, WITH THE UNDERSTANDING THAT PHARMACOPEIA WILL
BE ENTITLED TO RETAIN ONE (1) COPY OF BMS CONFIDENTIAL INFORMATION IN THE FILES
OF ITS LEGAL COUNSEL SOLELY FOR ARCHIVAL PURPOSES.

 

15

--------------------------------------------------------------------------------


 


SECTION 7.2                                   AUTHORIZED DISCLOSURE.  TO THE
EXTENT (AND ONLY TO THE EXTENT) THAT IT IS REASONABLY NECESSARY OR APPROPRIATE
TO FULFILL ITS OBLIGATIONS OR EXERCISE ITS RIGHTS UNDER THIS AGREEMENT, A PARTY
MAY DISCLOSE CONFIDENTIAL INFORMATION BELONGING TO THE OTHER PARTY IN THE
FOLLOWING INSTANCES:


 

(a)                                        filing or prosecuting patent
applications in accordance with this Agreement;

 

(b)                                       made to the Regulatory Authorities as
necessary for the development or commercialization of a Product in a country, as
required in connection with any filing, application or request for regulatory
approval; provided, however, that reasonable measures will be taken to assure
confidential treatment of such information;

 

(c)                                        prosecuting or defending litigation;

 

(d)                                       complying with applicable governmental
laws and regulations (including, without limitation, the rules and regulations
of the Securities and Exchange Commission or any national securities exchange,
and compliance with tax laws and regulations) and with judicial process, if
(i) in the reasonable opinion of the Receiving Party’s counsel, such disclosure
is necessary for such compliance and (ii) such disclosure is made in accordance
with Section 7.3 or 7.4 as applicable; and

 

(e)                                        disclosure, in connection with the
performance of this Agreement and solely on a need-to-know basis, to Affiliates,
potential or actual collaborators (including potential licensees), potential or
actual investment bankers, investors, lenders, or acquirers, or employees,
independent contractors (including without limitation consultants and clinical
investigators) or agents, each of whom prior to disclosure must be bound by
written obligations of confidentiality and non-use no less restrictive than the
obligations set forth in this Article 7; provided, however, that the Receiving
Party shall remain responsible for any failure by any Person who receives
Confidential Information pursuant to this Article 7 to treat such Confidential
Information as required under this Article 7.

 

If and whenever any Confidential Information is disclosed in accordance with
this Section 7.2, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such permitted
disclosure results in a public disclosure of such information (other than by
breach of this Agreement).  Where reasonably possible and subject to Sections
7.3 and 7.4, the Receiving Party shall notify the Disclosing Party of the
Receiving Party’s intent to make such disclosure pursuant to clauses (a) through
(d) of this Section 7.2 sufficiently prior to making such disclosure so as to
allow the Disclosing Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information.

 


FOR PURPOSES OF THIS AGREEMENT, THE RESEARCH RESULTS SHALL BE TREATED AS
CONFIDENTIAL INFORMATION OF BMS.  ACCORDINGLY, PHARMACOPEIA SHALL BE CONSIDERED
THE RECEIVING PARTY WITH RESPECT TO THE RESEARCH RESULTS AND SHALL BE SUBJECT TO
ALL OF THE RESTRICTIONS AND OBLIGATIONS OF THIS ARTICLE 7 WITH RESPECT TO THE
DISCLOSURE AND USE OF SUCH RESEARCH RESULTS TO THE SAME EXTENT AS APPLICABLE TO
CONFIDENTIAL INFORMATION DISCLOSED TO PHARMACOPEIA BY BMS.


 


SECTION 7.3                                   REQUIRED DISCLOSURE.  A RECEIVING
PARTY MAY DISCLOSE CONFIDENTIAL INFORMATION PURSUANT TO INTERROGATORIES,
REQUESTS FOR INFORMATION OR DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND
ISSUED BY A COURT OR GOVERNMENTAL AGENCY OR AS OTHERWISE REQUIRED BY LAW;
PROVIDED HOWEVER, THAT THE RECEIVING PARTY SHALL NOTIFY THE DISCLOSING PARTY
PROMPTLY UPON RECEIPT THEREOF, GIVING (WHERE PRACTICABLE) THE DISCLOSING PARTY
SUFFICIENT ADVANCE NOTICE TO PERMIT IT TO OPPOSE, LIMIT OR SEEK CONFIDENTIAL
TREATMENT FOR SUCH DISCLOSURE, AND TO FILE FOR PATENT PROTECTION IF RELEVANT;
AND PROVIDED, FURTHER, THAT THE RECEIVING PARTY SHALL FURNISH ONLY THAT PORTION
OF THE CONFIDENTIAL INFORMATION WHICH IT IS ADVISED BY COUNSEL IS LEGALLY
REQUIRED WHETHER OR NOT A PROTECTIVE ORDER OR OTHER SIMILAR ORDER IS OBTAINED BY
THE DISCLOSING PARTY.

 

16

--------------------------------------------------------------------------------

 


SECTION 7.4                                   SECURITIES FILINGS.  IN THE EVENT
EITHER PARTY PROPOSES TO FILE WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES REGULATORS OF ANY STATE OR OTHER JURISDICTION A REGISTRATION
STATEMENT, PERIODIC REPORT, OR ANY OTHER DISCLOSURE DOCUMENT WHICH DESCRIBES OR
REFERS TO THIS AGREEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES
LAW, THE PARTY SHALL NOTIFY THE OTHER PARTY OF SUCH INTENTION AND SHALL PROVIDE
SUCH OTHER PARTY WITH A COPY OF RELEVANT PORTIONS OF THE PROPOSED FILING NOT
LESS THAN THREE (3) BUSINESS DAYS PRIOR TO SUCH FILING (PROVIDED THAT, WHENEVER
PRACTICABLE, SUCH PORTIONS SHALL BE PROVIDED NOT LESS THAN FIVE (5) BUSINESS
DAYS PRIOR TO SUCH FILING) (AND ANY REVISIONS TO SUCH PORTIONS OF THE PROPOSED
FILING A REASONABLE TIME PRIOR TO THE FILING THEREOF), INCLUDING ANY EXHIBITS
THERETO RELATING TO THE AGREEMENT, AND SHALL USE REASONABLE EFFORTS TO OBTAIN
CONFIDENTIAL TREATMENT OF ANY INFORMATION CONCERNING THE AGREEMENT THAT SUCH
OTHER PARTY REQUESTS BE KEPT CONFIDENTIAL (EXCEPT TO THE EXTENT ADVISED BY
COUNSEL THAT CONFIDENTIAL TREATMENT IS NOT AVAILABLE FOR SUCH INFORMATION), AND
SHALL ONLY DISCLOSE CONFIDENTIAL INFORMATION WHICH IT IS ADVISED BY COUNSEL OR,
IF APPLICABLE, BY A REGULATORY AUTHORITY, IS LEGALLY REQUIRED TO BE DISCLOSED. 
NO SUCH NOTICE SHALL BE REQUIRED UNDER THIS SECTION 7.4 IF THE SUBSTANCE OF THE
DESCRIPTION OF OR REFERENCE TO THIS AGREEMENT CONTAINED IN THE PROPOSED FILING
HAS BEEN INCLUDED IN ANY PREVIOUS FILING MADE BY EITHER PARTY HEREUNDER OR
OTHERWISE APPROVED BY THE OTHER PARTY.


 


SECTION 7.5                                   TERMS OF AGREEMENT.  THE EXISTENCE
AND THE TERMS AND CONDITIONS OF THE AGREEMENT THAT THE PARTIES HAVE NOT
SPECIFICALLY AGREED TO DISCLOSE PURSUANT TO ARTICLE 6 OR SECTION 7.4 SHALL BE
CONSIDERED CONFIDENTIAL INFORMATION OF BOTH PARTIES.  EITHER PARTY MAY DISCLOSE
SUCH TERMS TO A BONA FIDE POTENTIAL LICENSEE, INVESTOR, INVESTMENT BANKER,
ACQUIRER, MERGER PARTNER OR OTHER POTENTIAL FINANCIAL PARTNER, AND THEIR
ATTORNEYS AND AGENTS, PROVIDED THAT EACH SUCH PERSON TO WHOM SUCH INFORMATION IS
TO BE DISCLOSED IS INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND
HAS ENTERED INTO A WRITTEN AGREEMENT WITH THE PARTY REQUIRING SUCH PERSON TO
KEEP SUCH INFORMATION CONFIDENTIAL.


 


SECTION 7.6                                   INJUNCTIVE RELIEF.  THE PARTIES
HERETO UNDERSTAND AND AGREE THAT REMEDIES AT LAW MAY BE INADEQUATE TO PROTECT
AGAINST ANY BREACH OF ANY OF THE PROVISIONS OF THIS ARTICLE 7 BY EITHER PARTY OR
THEIR EMPLOYEES, AGENTS, OFFICERS OR DIRECTORS OR ANY OTHER PERSON ACTING IN
CONCERT WITH IT OR ON ITS BEHALF.  ACCORDINGLY, EACH PARTY SHALL BE ENTITLED TO
SEEK INJUNCTIVE RELIEF BY A COURT OF COMPETENT JURISDICTION AGAINST ANY ACTION
THAT CONSTITUTES ANY SUCH BREACH OF THIS ARTICLE 7.


 


ARTICLE 8 -
PATENTS


 


SECTION 8.1                                   OWNERSHIP OF INVENTIONS AND
PATENTS.


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 2.1 ABOVE,
TITLE TO INVENTIONS, DISCOVERIES, IMPROVEMENTS AND OTHER TECHNOLOGY, WHETHER OR
NOT PATENTABLE, CONCEIVED, MADE OR REDUCED TO PRACTICE IN THE PERFORMANCE OF THE
RESEARCH PROGRAM UNDER THIS AGREEMENT (COLLECTIVELY, THE “PROGRAM INVENTIONS”)
AND ANY PATENTS CLAIMING SUCH PROGRAM INVENTIONS (“PROGRAM PATENTS”), ARE
RETAINED BY THE PARTY THAT IS THE EMPLOYER OF THE INVENTOR (OR, IN THE CASE OF
CONSULTANTS AND (SUB)CONTRACTORS, THE PARTY FOR WHICH THE CONSULTANT OR
(SUB)CONTRACTOR IS PROVIDING ITS SERVICES).  THE PARTIES AGREE THAT THE UNITED
STATES FEDERAL PATENT LAW ON INVENTORSHIP SHALL DETERMINE THE INVENTORSHIP OF
ANY INVENTION AND THE NAMES OF THE INVENTORS ON ANY PATENT FILINGS, WHETHER SOLE
OR JOINT INVENTIONS, WHICH ARISE IN CONNECTION WITH ACTIVITIES CONDUCTED
PURSUANT TO THIS AGREEMENT.  BMS SHALL OWN PROGRAM INVENTIONS INVENTED SOLELY BY
EMPLOYEES, CONSULTANTS AND/OR (SUB)CONTRACTORS OF BMS (THE “BMS INVENTIONS”) AND
ANY PATENTS CLAIMING SUCH PROGRAM INVENTIONS (THE “BMS PROGRAM PATENTS”). 
SUBJECT TO SECTION 2.1, PHARMACOPEIA SHALL OWN PROGRAM INVENTIONS INVENTED
SOLELY BY EMPLOYEES, CONSULTANTS AND/OR (SUB)CONTRACTORS OF PHARMACOPEIA,
INCLUDING THE PHARMACOPEIA RESEARCH PERSONNEL (THE “PHARMACOPEIA INVENTIONS”)
AND ANY PATENTS CLAIMING SUCH PROGRAM INVENTIONS (THE “PHARMACOPEIA PROGRAM
PATENTS”).  SUBJECT TO

 

17

--------------------------------------------------------------------------------


 


SECTION 2.1, PHARMACOPEIA AND BMS SHALL OWN JOINTLY SUCH PROGRAM INVENTIONS
INVENTED JOINTLY BY EMPLOYEES, CONSULTANTS AND/OR (SUB)CONTRACTORS OF
PHARMACOPEIA AND BMS (THE “JOINT INVENTIONS”) AND ANY PATENTS CLAIMING SUCH
JOINTLY INVENTED PROGRAM INVENTIONS (THE “JOINT PATENTS”).  PHARMACOPEIA SHALL
PROMPTLY DISCLOSE TO BMS ANY SUCH PHARMACOPEIA INVENTION OR JOINT INVENTION
ARISING FROM OR MADE IN THE PERFORMANCE OF THE RESEARCH PROGRAM AND ANY PATENT
OR PATENT APPLICATION CLAIMING SUCH PROGRAM INVENTION.


 


(B)                                 THIS AGREEMENT SHALL BE UNDERSTOOD TO BE A
JOINT RESEARCH AGREEMENT TO DISCOVER RESEARCH COMPOUNDS AND ASSOCIATED USES IN
ACCORDANCE WITH 35 U.S.C. § 103(C)(3).


 


(C)                                  EACH PARTY HAS ENTERED OR WILL ENTER INTO
BINDING AGREEMENTS OBLIGATING ALL EMPLOYEES, CONSULTANTS AND/OR (SUB)CONTRACTORS
PERFORMING ACTIVITIES IN THE PERFORMANCE OF THE RESEARCH PROGRAM TO ASSIGN (OR,
IN THE CASE OF (SUB)CONTRACTORS, ASSIGN OR LICENSE) THE EMPLOYEE’S, CONSULTANT’S
AND/OR (SUB)CONTRACTOR’S INTEREST IN ANY INVENTION AND RELATED INTELLECTUAL
PROPERTY CONCEIVED OR REDUCED TO PRACTICE IN THE COURSE OF SUCH ACTIVITIES TO
THE PARTY FOR WHICH SUCH EMPLOYEE, CONSULTANT AND/OR (SUB)CONTRACTOR IS
PROVIDING ITS SERVICES.


 


SECTION 8.2                                   FILING, PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS.


 


8.2.1                     SOLELY OWNED PATENTS.  SUBJECT TO THE OTHER SECTIONS
OF THIS ARTICLE 8, INCLUDING THE OTHER SUBSECTIONS OF THIS SECTION 8.2 BELOW,
EACH PARTY WILL HAVE THE SOLE RIGHT, AT ITS COST AND EXPENSE AND AT ITS SOLE
DISCRETION, TO PREPARE, FILE, PROSECUTE (INCLUDING, WITHOUT LIMITATION, TO
CONTROL ANY INTERFERENCES, REISSUE PROCEEDINGS, OPPOSITIONS AND REEXAMINATIONS),
MAINTAIN, ENFORCE AND DEFEND THROUGHOUT THE WORLD ANY PATENTS SOLELY OWNED OR
CONTROLLED BY SUCH PARTY.  FOR PURPOSES OF THE PRECEDING SENTENCE, ALL
PHARMACOPEIA PROGRAM PATENTS ASSIGNED TO BMS PURSUANT TO SECTION 2.1 SHALL BE
UNDERSTOOD TO BE SOLELY OWNED OR CONTROLLED BY BMS.


 


8.2.2                     FILING, PROSECUTION AND MAINTENANCE OF PHARMACOPEIA
PROGRAM PATENTS.    AS BETWEEN PHARMACOPEIA AND BMS, PHARMACOPEIA SHALL BE
RESPONSIBLE FOR THE PREPARATION, FILING, PROSECUTION (INCLUDING, WITHOUT
LIMITATION, ANY INTERFERENCES, REISSUE PROCEEDINGS, OPPOSITIONS AND
REEXAMINATIONS) AND MAINTENANCE OF PHARMACOPEIA PROGRAM PATENTS (OTHER THAN
THOSE ASSIGNED TO BMS PURSUANT TO SECTION 2.1), PROVIDED THAT FOR THOSE
PHARMACOPEIA PROGRAM PATENTS EXCLUSIVELY LICENSED TO BMS PURSUANT TO SECTION 2.2
BMS AND PHARMACOPEIA WILL AGREE UPON AN OUTSIDE COUNSEL FOR THE FILING,
PROSECUTION AND MAINTENANCE OF SUCH PATENTS.  PHARMACOPEIA SHALL BE RESPONSIBLE
FOR ALL COSTS INCURRED BY PHARMACOPEIA WITH RESPECT TO SUCH PREPARATION, FILING,
PROSECUTION AND MAINTENANCE OF SUCH PHARMACOPEIA PROGRAM PATENTS, EXCEPT IN THE
CASE OF THOSE PHARMACOPEIA PROGRAM PATENTS EXCLUSIVELY LICENSED TO BMS PURSUANT
TO SECTION 2.2, FOR WHICH BMS SHALL BE RESPONSIBLE FOR ALL COSTS INCURRED BY
PHARMACOPEIA.  AT BMS’ REASONABLE REQUEST, PHARMACOPEIA, OR ITS OUTSIDE COUNSEL,
SHALL PROMPTLY PROVIDE BMS WITH AN UPDATE OF THE FILING, PROSECUTION AND
MAINTENANCE STATUS FOR EACH OF THE PHARMACOPEIA PROGRAM PATENTS.  IN ADDITION,
FOR ANY PHARMACOPEIA PROGRAM PATENTS THAT ARE LICENSED TO BMS PURSUANT TO
ARTICLE 2, PHARMACOPEIA WILL COORDINATE THE PREPARATION, FILING AND PROSECUTION
OF SUCH PATENTS WITH BMS AND INCORPORATE REASONABLE COMMENTS, SUGGESTIONS AND
REQUESTS FROM BMS IN THE PREPARATION, FILING AND PROSECUTION OF SUCH PATENTS. 
IF BMS SPECIFICALLY DIRECTS THAT A PATENT APPLICATION WITHIN THE PHARMACOPEIA
PROGRAM PATENTS THAT ARE LICENSED TO BMS PURSUANT TO ARTICLE 2 BE FILED IN A
COUNTRY WHERE PHARMACOPEIA WAS NOT INTENDING TO FILE SUCH PATENT APPLICATION,
THEN PHARMACOPEIA WILL PREPARE, FILE AND PROSECUTE SUCH PATENT APPLICATION AND
WILL CONSULT WITH BMS AT ALL TIMES TO ASSURE THAT SUCH PATENT
APPLICATION(S) COVER ALL ITEMS OF COMMERCIAL INTEREST AND IMPORTANCE.  WITH
RESPECT TO ALL REASONABLE DOCUMENTED ATTORNEYS’ FEES AND OTHER OUT-OF-POCKET
COSTS PAID BY PHARMACOPEIA IN CONNECTION WITH THE PREPARATION, FILING,
PROSECUTION, AND MAINTENANCE BY PHARMACOPEIA OF  SAID PHARMACOPEIA PROGRAM
PATENT FOR THOSE COUNTRIES AS TO WHICH BMS HAS SPECIFICALLY DIRECTED THAT A
PATENT APPLICATION BE FILED (THE “COSTS”), UNTIL SUCH TIME AS BMS NOTIFIES
PHARMACOPEIA THAT IT IS NO LONGER WILLING TO COVER SUCH COSTS AS

 

18

--------------------------------------------------------------------------------


 


TO ANY COUNTRY(IES) AND/OR PATENT APPLICATION(S), BMS SHALL REIMBURSE
PHARMACOPEIA FOR *** OF SUCH COSTS (IT BEING UNDERSTOOD THAT, AS OF SUCH TIME AS
BMS NOTIFIES PHARMACOPEIA THAT BMS IS NO LONGER WILLING TO COVER SUCH COSTS AS
TO ANY COUNTRY(IES) AND/OR PATENT APPLICATION(S), PHARMACOPEIA SHALL BE FREE TO
DISCONTINUE PROSECUTION OF, OR OTHERWISE ABANDON, SUCH COUNTRY(IES) AND/OR
PATENT APPLICATION(S) WITHOUT FURTHER NOTICE OR OBLIGATION TO BMS).  IN THE
EVENT THAT PHARMACOPEIA DOES NOT WANT TO FILE A PARTICULAR PATENT APPLICATION
COVERING A PROGRAM INVENTION WHICH IS A PHARMACOPEIA INVENTION, OR TO CONTINUE
THE PROSECUTION, MAINTENANCE OR DEFENSE OF A PARTICULAR PHARMACOPEIA PROGRAM
PATENT WHICH IS LICENSED TO BMS PURSUANT TO ARTICLE 2, PHARMACOPEIA SHALL SO
NOTIFY BMS, AND IF BMS WANTS TO FILE SUCH PATENT APPLICATION OR CONTINUE THE
PROSECUTION OR MAINTENANCE OF SUCH PATENT, PHARMACOPEIA SHALL ASSIGN SUCH PATENT
TO BMS AND BMS MAY PROSECUTE AND MAINTAIN SUCH PATENT AT ITS SOLE DISCRETION AND
EXPENSE.


 


8.2.3                     FILING, PROSECUTION AND MAINTENANCE OF JOINT
PATENTS.    FOR JOINT PATENTS (OTHER THAN THOSE ASSIGNED TO BMS PURSUANT TO
SECTION 2.1), PHARMACOPEIA AND BMS AGREE TO MEET AND CONFER IN ORDER TO DISCUSS
WHETHER, AND IN WHAT COUNTRIES, JOINT PATENTS SHOULD BE FILED.  UNLESS THE
PARTIES AGREE OTHERWISE, BMS SHALL HANDLE THE PREPARATION, FILING, PROSECUTION
AND MAINTENANCE OF SUCH JOINT PATENTS, AND BMS MAY ELECT TO USE EITHER ITS
IN-HOUSE PATENT COUNSEL OR EXTERNAL COUNSEL REASONABLY ACCEPTABLE TO
PHARMACOPEIA FOR THE FILING AND PROSECUTION OF SUCH JOINT PATENTS, AT BMS’ SOLE
COST AND EXPENSE.  IN THE EVENT THAT BMS DOES NOT WANT TO CONTINUE TO BE
RESPONSIBLE FOR THE COSTS AND EXPENSES WITH RESPECT TO THE FILING, PROSECUTION
AND/OR MAINTENANCE OF A PARTICULAR JOINT PATENT, BMS SHALL SO NOTIFY
PHARMACOPEIA, AND IF PHARMACOPEIA WANTS TO CONTINUE THE FILING, PROSECUTION
AND/OR MAINTENANCE OF SUCH JOINT PATENT IT MAY DO SO, SUBJECT TO SECTION 8.2.4
BELOW, AT ITS SOLE EXPENSE.


 


8.2.4                     COOPERATION.  IN ACCORDANCE WITH THE FOREGOING, EACH
PARTY WILL COOPERATE REASONABLY IN THE PREPARATION, FILING, PROSECUTION, AND
MAINTENANCE OF THE PROGRAM PATENT RIGHTS.  SUCH COOPERATION INCLUDES
(A) PROMPTLY EXECUTING ALL PAPERS AND INSTRUMENTS AND REQUIRING EMPLOYEES (AND
OTHER PERSONS UNDER OBLIGATION TO ASSIGN PATENTS TO SUCH PARTY) TO EXECUTE SUCH
PAPERS AND INSTRUMENTS AS REASONABLE AND APPROPRIATE SO AS TO ENABLE SUCH OTHER
PARTY, TO PREPARE, FILE, PROSECUTE, AND MAINTAIN SUCH PATENTS IN ANY COUNTRY;
AND (B) PROMPTLY INFORMING SUCH OTHER PARTY OF MATTERS THAT MAY AFFECT THE
PREPARATION, FILING, PROSECUTION, OR MAINTENANCE OF THE PROGRAM PATENTS AND
JOINT PATENTS.


 


SECTION 8.3                                   PATENT TERM EXTENSION. 
PHARMACOPEIA AND BMS SHALL EACH COOPERATE WITH ONE ANOTHER AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS IN OBTAINING PATENT TERM EXTENSIONS (INCLUDING
WITHOUT LIMITATION, ANY PEDIATRIC EXCLUSIVITY EXTENSIONS AS MAY BE AVAILABLE) OR
SUPPLEMENTAL PROTECTION CERTIFICATES OR THEIR EQUIVALENTS IN ANY COUNTRY WITH
RESPECT TO PATENTS COVERING PRODUCTS.  IF ELECTIONS WITH RESPECT TO OBTAINING
SUCH PATENT TERM EXTENSIONS OR SUPPLEMENTAL PROTECTION ARE TO BE MADE, BMS SHALL
HAVE THE RIGHT TO MAKE SUCH ELECTION, PROVIDED THAT SUCH ELECTION WILL BE MADE
IN ACCORDANCE WITH APPLICABLE LAW SO AS TO MAXIMIZE THE PERIOD OF MARKETING
EXCLUSIVITY FOR SUCH PRODUCT.


 


SECTION 8.4                                   ENFORCEMENT OF PATENTS


 


8.4.1                     ENFORCEMENT OF SOLELY OWNED PATENTS.  EXCEPT AS SET
FORTH IN SECTION 8.4.2 BELOW FOR THOSE PHARMACOPEIA PROGRAM PATENTS EXCLUSIVELY
LICENSED TO BMS PURSUANT TO SECTION 2.2 AND JOINT PATENTS, EACH PARTY WILL HAVE
THE SOLE RIGHT AND RESPONSIBILITY TO ENFORCE, AT ITS DISCRETION, ANY PATENTS
SOLELY OWNED BY SUCH PARTY.  FOR PURPOSES OF THE PRECEDING SENTENCE, ALL
PHARMACOPEIA PROGRAM PATENTS ASSIGNED TO BMS PURSUANT TO SECTION 2.1 SHALL BE
UNDERSTOOD TO BE SOLELY OWNED BY BMS.


 


8.4.2                     ENFORCEMENT OF PHARMACOPEIA PROGRAM PATENTS AND JOINT
PATENTS LICENSED TO BMS.


 


A.               ENFORCEMENT BY BMS.  IN THE EVENT THAT PHARMACOPEIA OR BMS
BECOMES AWARE OF A SUSPECTED INFRINGEMENT OF ANY PHARMACOPEIA PROGRAM PATENT
EXCLUSIVELY LICENSED TO BMS

 

19

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 2.2 OR JOINT PATENT, OR ANY SUCH PHARMACOPEIA PROGRAM PATENT
OR JOINT PATENT IS CHALLENGED IN ANY ACTION OR PROCEEDING (OTHER THAN ANY
INTERFERENCES, REISSUE PROCEEDINGS, OPPOSITIONS OR REEXAMINATIONS, WHICH ARE
ADDRESSED ABOVE), SUCH PARTY SHALL NOTIFY THE OTHER PARTY PROMPTLY, AND
FOLLOWING SUCH NOTIFICATION, THE PARTIES SHALL CONFER.  BMS SHALL HAVE THE
RIGHT, BUT SHALL NOT BE OBLIGATED, TO DEFEND ANY SUCH ACTION OR PROCEEDING OR
BRING AN INFRINGEMENT ACTION WITH RESPECT TO SUCH INFRINGEMENT TO THE EXTENT
RELEVANT TO BMS’S EXCLUSIVE RIGHTS HEREUNDER AT ITS OWN EXPENSE, IN ITS OWN NAME
AND ENTIRELY UNDER ITS OWN DIRECTION AND CONTROL, OR SETTLE ANY SUCH ACTION,
PROCEEDING OR DISPUTE BY LICENSE (TO THE EXTENT SUCH SUBLICENSE IS PERMITTED
UNDER THIS AGREEMENT), SUBJECT TO THE FOLLOWING.  PHARMACOPEIA SHALL REASONABLY
ASSIST BMS IN ANY ACTION OR PROCEEDING BEING DEFENDED OR PROSECUTED IF SO
REQUESTED, AND SHALL LEND ITS NAME TO SUCH ACTIONS OR PROCEEDINGS IF REASONABLY
REQUESTED BY BMS OR REQUIRED BY APPLICABLE LAW.  BMS SHALL REIMBURSE
PHARMACOPEIA FOR THE DOCUMENTED OUT-OF-POCKET COSTS PHARMACOPEIA REASONABLY
INCURS IN PROVIDING SUCH ASSISTANCE REQUESTED BY BMS.  IN THE EVENT PHARMACOPEIA
IS A REQUIRED PARTY TO THE PROCEEDING OR ACTION, PHARMACOPEIA SHALL HAVE THE
RIGHT TO BE REPRESENTED BY ITS OWN COUNSEL (SUCH SELECTION TO BE SUBJECT TO
BMS’S APPROVAL, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD), AND BMS SHALL
REIMBURSE PHARMACOPEIA FOR THE DOCUMENTED OUT-OF-POCKET COSTS PHARMACOPEIA
REASONABLY INCURS THAT ARE REASONABLY RELATED TO THE PROCEEDING OR ACTION,
INCLUDING ATTORNEYS’ FEES; PROVIDED THAT BMS SHALL RETAIN OVERALL RESPONSIBILITY
FOR THE PROSECUTION OF SUCH ACTION OR PROCEEDING IN SUCH EVENT.  IN THE EVENT
THAT PHARMACOPEIA IS NOT A NECESSARY PARTY TO THE PROCEEDING OR ACTION,
PHARMACOPEIA SHALL HAVE THE RIGHT TO PARTICIPATE AND BE REPRESENTED IN ANY SUCH
SUIT BY ITS OWN COUNSEL AT ITS OWN EXPENSE, PROVIDED THAT BMS SHALL RETAIN
OVERALL RESPONSIBILITY FOR THE PROSECUTION OF SUCH ACTION OR PROCEEDINGS IN SUCH
EVENT.  NO SETTLEMENT OF ANY SUCH ACTION OR PROCEEDING (A) THAT RESTRICTS THE
VALIDITY OR SCOPE, OR ADVERSELY AFFECTS THE ENFORCEABILITY, OF A (I) JOINT
PATENT OR (II) PHARMACOPEIA PROGRAM PATENT WHICH, IN EACH CASE (I) AND (II), IS
NOT EXCLUSIVELY LICENSED TO BMS UNDER SECTION 2.2, OR (B) WHICH COULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE FINANCIAL IMPACT ON PHARMACOPEIA,
MAY BE ENTERED INTO BY BMS WITHOUT THE PRIOR WRITTEN CONSENT OF PHARMACOPEIA.


 


B.               ENFORCEMENT BY PHARMACOPEIA.  IF BMS ELECTS NOT TO SETTLE,
DEFEND OR BRING ANY ACTION FOR INFRINGEMENT OF A PHARMACOPEIA PROGRAM PATENT OR
JOINT PATENT DESCRIBED IN SECTION 8.4.2 AND SO NOTIFIES PHARMACOPEIA, INCLUDING
FOLLOWING ANY REQUEST BY PHARMACOPEIA TO DO SO, THEN PHARMACOPEIA MAY DEFEND OR
BRING SUCH ACTION AT ITS OWN EXPENSE, IN ITS OWN NAME; PROVIDED HOWEVER THAT,
PHARMACOPEIA AGREES NOT TO SO SETTLE, DEFEND OR BRING ANY ACTION FOR
INFRINGEMENT OF A PHARMACOPEIA PROGRAM PATENT OR JOINT PATENT UPON BMS’S REQUEST
BASED ON BMS’S GOOD FAITH REASONABLE DETERMINATION, THE BASIS FOR WHICH SHALL BE
PROVIDED TO PHARMACOPEIA, THAT IT IS NOT IN THE BEST INTEREST OF THE PARTIES TO
SO SETTLE, DEFEND OR BRING SUCH ACTION FOR INFRINGEMENT.  IN THE CASE WHERE
PHARMACOPEIA PROCEEDS TO SETTLE, DEFEND OR BRING AN ACTION FOR SUCH
INFRINGEMENT, THE FOLLOWING SHALL APPLY.  BMS SHALL REASONABLY ASSIST
PHARMACOPEIA IN ANY ACTION OR PROCEEDING BEING DEFENDED OR PROSECUTED IF SO
REQUESTED, AND SHALL LEND ITS NAME TO SUCH ACTIONS OR PROCEEDINGS IF REQUESTED
BY PHARMACOPEIA OR REQUIRED BY APPLICABLE LAW.  PHARMACOPEIA SHALL REIMBURSE BMS
FOR THE DOCUMENTED EXTERNAL COSTS BMS REASONABLY INCURS IN PROVIDING SUCH
ASSISTANCE AS SPECIFICALLY REQUESTED IN WRITING BY PHARMACOPEIA.  BMS SHALL HAVE
THE RIGHT TO PARTICIPATE AND BE REPRESENTED IN ANY SUCH SUIT BY ITS OWN COUNSEL
AT ITS OWN EXPENSE, PROVIDED THAT PHARMACOPEIA SHALL RETAIN OVERALL
RESPONSIBILITY FOR THE PROSECUTION OF SUCH SUIT OR PROCEEDINGS IN SUCH EVENT. 
NO SETTLEMENT OF ANY ACTION OR PROCEEDING DEFENDED OR BROUGHT BY PHARMACOPEIA
WITH RESPECT TO A PHARMACOPEIA PROGRAM PATENT EXCLUSIVELY LICENSED TO BMS UNDER
ARTICLE 2 OR ANY JOINT PATENT, (A) THAT RESTRICTS THE VALIDITY OR SCOPE, OR
ADVERSELY AFFECTS THE ENFORCEABILITY, OF SUCH PATENT, OR (B) WHICH COULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE FINANCIAL IMPACT ON BMS, MAY BE
ENTERED INTO BY PHARMACOPEIA WITHOUT THE PRIOR WRITTEN CONSENT OF BMS.


 


C.               WITHDRAWAL.  IF EITHER PARTY BRINGS AN ACTION OR PROCEEDING
UNDER THIS SECTION 8.4 WITH REGARD TO ANY PHARMACOPEIA PROGRAM PATENTS WHICH ARE
EXCLUSIVELY LICENSED TO BMS UNDER SECTION 2.2 OR JOINT PATENTS, AND SUBSEQUENTLY
CEASES TO PURSUE OR WITHDRAWS FROM SUCH ACTION OR

 

20

--------------------------------------------------------------------------------


 


PROCEEDING, IT SHALL PROMPTLY NOTIFY THE OTHER PARTY AND THE OTHER PARTY MAY
SUBSTITUTE ITSELF FOR THE WITHDRAWING PARTY AND PURSUE SUCH ACTION OR PROCEEDING
IN ACCORDANCE WITH THE TERMS OF THIS SECTION 8.4.


 


D.               COOPERATION.  THE PARTY NOT ENFORCING THE APPLICABLE PATENT
WILL PROVIDE REASONABLE ASSISTANCE TO THE OTHER PARTY (AT SUCH OTHER PARTY’S
EXPENSE), INCLUDING PROVIDING ACCESS TO RELEVANT DOCUMENTS AND OTHER EVIDENCE,
MAKING ITS EMPLOYEES AVAILABLE AT REASONABLE BUSINESS HOURS, AND JOINING THE
ACTION TO THE EXTENT NECESSARY TO ALLOW THE ENFORCING PARTY TO MAINTAIN THE
ACTION.


 


E.               DAMAGES.  IN THE EVENT THAT EITHER PARTY EXERCISES THE RIGHTS
CONFERRED IN THIS SECTION 8.4 AND RECOVERS ANY DAMAGES OR OTHER SUMS IN SUCH
ACTION, SUIT OR PROCEEDING OR IN SETTLEMENT THEREOF, SUCH DAMAGES OR OTHER SUMS
RECOVERED SHALL FIRST BE APPLIED TO ALL OUT-OF-POCKET COSTS AND EXPENSES
INCURRED BY THE PARTIES IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 8.4, EACH PARTY
WILL BEAR ITS OWN EXPENSES WITH RESPECT TO ANY SUIT OR OTHER PROCEEDING AGAINST
AN INFRINGER.  IF SUCH RECOVERY IS INSUFFICIENT TO COVER ALL SUCH COSTS AND
EXPENSES OF BOTH PARTIES, IT SHALL BE SHARED PRO RATA IN PROPORTION TO THE TOTAL
OF SUCH COSTS AND EXPENSES INCURRED BY EACH PARTY.  IF AFTER SUCH REIMBURSEMENT
ANY FUNDS SHALL REMAIN FROM SUCH DAMAGES OR OTHER SUMS RECOVERED, SUCH FUNDS
SHALL REMAIN WITH THE PARTY THAT BROUGHT THE ENFORCEMENT ACTION AT ITS EXPENSE.


 


SECTION 8.5                                   NOTIFICATION OF PATENT
CERTIFICATION.  PHARMACOPEIA SHALL NOTIFY AND PROVIDE BMS WITH COPIES OF ANY
ALLEGATIONS OF ALLEGED PATENT INVALIDITY, UNENFORCEABILITY OR NON-INFRINGEMENT
OF ANY PHARMACOPEIA PROGRAM PATENT COVERING A RESEARCH COMPOUND OR BMS COMPOUND,
OR A PRODUCT (INCLUDING METHODS OF USE THEREOF) PURSUANT TO A PARAGRAPH IV
PATENT CERTIFICATION BY A THIRD PARTY FILING AN ABBREVIATED NEW DRUG
APPLICATION, AN APPLICATION UNDER §505(B)(2) OR OTHER SIMILAR PATENT
CERTIFICATION BY A THIRD PARTY, AND ANY FOREIGN EQUIVALENT THEREOF FOR A GENERIC
PRODUCT.  SUCH NOTIFICATION AND COPIES SHALL BE PROVIDED TO BMS BY PHARMACOPEIA
AS SOON AS PRACTICABLE AND AT LEAST WITHIN FIVE (5) BUSINESS DAYS AFTER
PHARMACOPEIA RECEIVES SUCH CERTIFICATION, AND SHALL BE SENT BY FACSIMILE AND
OVERNIGHT COURIER TO THE ADDRESS SET FORTH BELOW:


 

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, New Jersey 08543-4000

Attention:  Vice President and Chief Intellectual Property Counsel

Telephone:  ***

Facsimile:  ***

 


SECTION 8.6                                   FURTHER ACTIONS.  EACH PARTY
SHALL, UPON THE REASONABLE REQUEST OF THE OTHER PARTY, PROVIDE SUCH ASSISTANCE
AND EXECUTE SUCH DOCUMENTS AS ARE REASONABLY NECESSARY FOR SUCH PARTY TO
EXERCISE ITS RIGHTS AND/OR PERFORM ITS OBLIGATIONS PURSUANT TO THIS ARTICLE 8;
PROVIDED HOWEVER, THAT NEITHER PARTY SHALL BE REQUIRED TO TAKE ANY ACTION
PURSUANT TO ARTICLE 8 THAT SUCH PARTY REASONABLY DETERMINES IN ITS SOLE JUDGMENT
AND DISCRETION CONFLICTS WITH OR VIOLATES ANY APPLICABLE COURT OR GOVERNMENT
ORDER OR DECREE.


 


SECTION 8.7                                   INFRINGEMENT CLAIMS; OPPOSITIONS. 
BMS AND PHARMACOPEIA SHALL PROMPTLY INFORM THE OTHER IN WRITING OF ANY WRITTEN
NOTICE TO IT OF ALLEGED INFRINGEMENT OR MISAPPROPRIATION, BASED ON THE RESEARCH,
DEVELOPMENT, MAKING, USING, IMPORTING, EXPORTING OR SELLING OF A RESEARCH
COMPOUND OR PRODUCT INCORPORATING A RESEARCH COMPOUND, OF A THIRD PARTY’S
INTELLECTUAL PROPERTY RIGHTS OF WHICH IT SHALL BECOME AWARE.  THE PARTIES SHALL
CONFER ON THE HANDLING OF SUCH MATTER.  PHARMACOPEIA SHALL NOT ***, AND BMS
SHALL NOT ***.  BMS AND PHARMACOPEIA SHALL EACH KEEP THE OTHER ADVISED OF ALL
MATERIAL DEVELOPMENTS IN THE CONDUCT OF ANY PROCEEDINGS IN DEFENDING ANY CLAIM
OF SUCH

 

21

--------------------------------------------------------------------------------


 


ALLEGED INFRINGEMENT OR MISAPPROPRIATION AND SHALL COOPERATE WITH THE OTHER IN
THE CONDUCT OF SUCH DEFENSE.  IN NO EVENT MAY EITHER PARTY SETTLE ANY SUCH
INFRINGEMENT OR MISAPPROPRIATION CLAIM IN A MANNER THAT WOULD LIMIT THE RIGHTS
OF THE OTHER PARTY OR IMPOSE ANY OBLIGATION ON THE OTHER PARTY, WITHOUT SUCH
OTHER PARTY’S PRIOR WRITTEN CONSENT, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED.


 


BMS AND PHARMACOPEIA SHALL PROMPTLY INFORM THE OTHER IN WRITING OF ANY CHALLENGE
TO PHARMACOPEIA PROGRAM PATENTS AND JOINT PATENTS (AN INTERFERENCE PROCEEDING OR
OPPOSITION RELATED TO A PHARMACOPEIA PROGRAM PATENT OR JOINT PATENT WILL BE
DEEMED A CHALLENGE FOR PURPOSES OF THIS PARAGRAPH).  THE PARTIES SHALL CONFER ON
THE HANDLING OF SUCH MATTER, AND SUCH MATTER WILL BE HANDLED IN ACCORDANCE WITH
SECTION 8.2.3 AND 8.2.4 ABOVE.


 


SECTION 8.8                                   RECORDS REGARDING PHARMACOPEIA
PROGRAM PATENTS AND JOINT PATENTS.  EACH PARTY SHALL ASSIGN PATENT COUNSEL
REPRESENTATIVES WHO, UNDER THE DIRECTION OF THE JRC, SHALL BE RESPONSIBLE FOR
COORDINATING ACTIVITIES BETWEEN THE PARTIES IN ACCORDANCE WITH THIS ARTICLE 8. 
SUCH REPRESENTATIVES WILL USE GOOD FAITH DILIGENT EFFORTS TO MAINTAIN A REPORT
LISTING THE PHARMACOPEIA PROGRAM PATENTS AND JOINT PATENTS THAT ARE SUBJECT TO
THE LICENSE GRANTED TO BMS UNDER SECTION 2.2 OR 2.3.  SUCH REPORT SHALL BE USED
TO FACILITATE THE IDENTIFICATION AND TRACKING OF THE PHARMACOPEIA PROGRAM
PATENTS AND JOINT PATENTS LICENSED UNDER THIS AGREEMENT, BUT SHALL NOT, UNLESS
SPECIFICALLY AGREED TO IN A SEPARATE WRITTEN AGREEMENT SIGNED BY AUTHORIZED
REPRESENTATIVES OF BOTH PARTIES, BE CONSIDERED TO BE A THEN-CURRENT COMPLETE AND
BINDING LIST OF THE PHARMACOPEIA PROGRAM PATENTS AND JOINT PATENTS LICENSED
UNDER THIS AGREEMENT.


 


ARTICLE 9 -
TERM AND TERMINATION


 


SECTION 9.1                                   TERM.  THE TERM OF THIS AGREEMENT
(THE “TERM”) COMMENCES UPON THE EFFECTIVE DATE AND, UNLESS EARLIER TERMINATED IN
ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE 9, WILL CONTINUE UNTIL THE
EXPIRATION OF THE RESEARCH TERM OR ANY EXTENDED RESEARCH TERM, PROVIDED THAT THE
OBLIGATION TO PAY MILESTONES AS DESCRIBED IN SECTION 5.1 WILL SURVIVE EXPIRATION
OF THE TERM.


 


SECTION 9.2                                   BMS RIGHT TO TERMINATE WITHOUT
CAUSE.


 


(A)                                  BMS MAY TERMINATE THIS AGREEMENT IN FULL
(BUT NOT IN PART), EFFECTIVE UPON NINETY (90) CALENDAR DAYS PRIOR WRITTEN NOTICE
TO PHARMACOPEIA.


 


(B)                                 IF BMS ELECTS NOT TO SUBSTITUTE A NEW
RESEARCH PROGRAM INTO THE DISCOVERY COLLABORATION WITHIN THE SIXTY (60) DAY TIME
PERIOD SET FORTH IN SECTION 3.1.3, PHARMACOPEIA’S OBLIGATIONS TO CONTINUE TO
PERFORM THE DISCOVERY COLLABORATION SHALL AUTOMATICALLY TERMINATE.


 


SECTION 9.3                                   MATERIAL BREACH.


 


(A)                                  IF EITHER PARTY BELIEVES THAT THE OTHER IS
IN MATERIAL BREACH OF THIS AGREEMENT, THEN THE NON-BREACHING PARTY MAY DELIVER
NOTICE OF SUCH BREACH TO THE OTHER PARTY.  IN SUCH NOTICE THE NON-BREACHING
PARTY SHALL IDENTIFY THE ACTIONS OR CONDUCT THAT IT WISHES SUCH PARTY TO TAKE
FOR AN ACCEPTABLE AND PROMPT CURE OF SUCH BREACH; PROVIDED THAT SUCH IDENTIFIED
ACTIONS OR CONDUCT SHALL NOT BE BINDING UPON THE OTHER PARTY WITH RESPECT TO THE
ACTIONS THAT IT MAY NEED TO TAKE TO CURE SUCH BREACH.  THE ALLEGEDLY BREACHING
PARTY SHALL HAVE NINETY (90) DAYS TO EITHER CURE SUCH BREACH OR, IF CURE CANNOT
BE REASONABLY EFFECTED WITHIN SUCH NINETY (90) DAY PERIOD, TO DELIVER TO THE
OTHER PARTY A PLAN FOR CURING SUCH BREACH WHICH THE BREACHING PARTY BELIEVES IS
REASONABLY SUFFICIENT TO EFFECT A CURE WITHIN A REASONABLE PERIOD; PROVIDED THAT
THE BREACHING PARTY MUST NOTIFY THE NON-BREACHING PARTY AS SOON AS PRACTICABLE
AFTER THE

 

22

--------------------------------------------------------------------------------


 


BREACHING PARTY BECOMES AWARE THAT IT WILL NOT BE ABLE TO CURE THE BREACH WITHIN
THE NINETY (90) DAY PERIOD.  FOLLOWING AGREEMENT TO SUCH PLAN BY THE OTHER
PARTY, SUCH AGREEMENT NOT TO BE UNREASONABLY WITHHELD, THE BREACHING PARTY SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO CARRY OUT THE PLAN AND CURE THE BREACH. 
IF THE PARTY RECEIVING NOTICE OF BREACH FAILS TO CURE SUCH BREACH WITHIN THE
NINETY (90) DAY PERIOD OR THE CURE PERIOD IDENTIFIED IN THE PROPOSED CORRECTIVE
PLAN, AS APPLICABLE, OR THE PARTY PROVIDING THE NOTICE REASONABLY DETERMINES
THAT THE PROPOSED CORRECTIVE PLAN OR THE ACTIONS BEING TAKEN TO CARRY IT OUT IS
NOT COMMERCIALLY PRACTICABLE, THE PARTY ORIGINALLY DELIVERING THE NOTICE MAY
DECLARE A BREACH HEREUNDER UPON THIRTY (30) DAYS ADVANCE WRITTEN NOTICE. 
SUBJECT TO SECTION 9.3(B), SUCH NOTICE SHALL EFFECTIVELY TERMINATE THIS
AGREEMENT UPON EXPIRATION OF SUCH THIRTY (30) DAY PERIOD.


 

(b)                                 Notwithstanding the foregoing, if the
allegedly breaching Party disputes in good faith the existence or materiality of
any such breach, and provides notice to the other Party (the “Other Party”) of
such dispute within such ninety (90) day period, the Other Party shall not have
the right to terminate this Agreement in accordance with this Section 9.3 unless
and until it has been determined in accordance with Section 12.4 that this
Agreement was materially breached by the allegedly breaching Party and that
Party fails to cure such breach within ninety (90) days following such
determination.  It is understood and acknowledged that during the pendency of
such a dispute, all of the terms and conditions of this Agreement shall remain
in effect and the Parties shall continue to perform all of their respective
obligations hereunder.

 

(c)                                  This Section 9.3 shall be subject to and
shall not limit the provisions of Section 9.4 and Section 9.5.

 


SECTION 9.4                                   CONSEQUENCES OF TERMINATION.


 


9.4.1                     LICENSES AND ASSIGNMENT OBLIGATIONS.  BMS’ RIGHTS AND
PHARMACOPEIA’S OBLIGATIONS UNDER ARTICLE 2 SHALL SURVIVE TERMINATION AND
EXPIRATION OF THIS AGREEMENT.


 


9.4.2                     RETURN OF INFORMATION AND MATERIALS.  UPON EARLY
TERMINATION OF THIS AGREEMENT IN ITS ENTIRETY BY EITHER PARTY PURSUANT TO THIS
ARTICLE 9, EACH PARTY WILL RETURN TO THE OTHER (OR DESTROY, AS DIRECTED BY SUCH
OTHER PARTY) ALL DATA, FILES, RECORDS AND OTHER MATERIALS CONTAINING OR
COMPRISING THE OTHER PARTY’S CONFIDENTIAL INFORMATION.  NOTWITHSTANDING THE
FOREGOING, (I) BMS WILL BE PERMITTED TO RETAIN ALL RESEARCH RESULTS (WHICH ARE
DEEMED TO BE CONFIDENTIAL INFORMATION OF BMS PURSUANT TO SECTION 7.1),
(II) SUBJECT TO CLAUSE (III) BELOW, PHARMACOPEIA WILL DESTROY ALL RESEARCH
RESULTS IN ITS POSSESSION AS OF THE DATE OF TERMINATION OR EXPIRATION, AND
(III) EACH PARTY WILL BE ENTITLED TO RETAIN ONE (1) COPY OF THE OTHER PARTY’S
CONFIDENTIAL INFORMATION IN THE FILES OF ITS LEGAL COUNSEL SOLELY FOR ARCHIVAL
PURPOSES.


 


9.4.3                     TERMINATION PURSUANT TO SECTION 9.2.   FOR THE
AVOIDANCE OF DOUBT, IN THE EVENT BMS TERMINATES THIS AGREEMENT PURSUANT TO
SECTION 9.2(A) OR ELECTS NOT TO SUBSTITUTE A NEW RESEARCH PROGRAM INTO THE
DISCOVERY COLLABORATION PURSUANT TO SECTION 9.2(B), THEN PHARMACOPEIA’S RIGHTS
AND BMS’ OBLIGATIONS UNDER THE LICENSE AGREEMENT SHALL SURVIVE WITHOUT ANY
ADDITIONAL OBLIGATION BY EITHER PARTY.


 


SECTION 9.5                                   ACCRUED RIGHTS; SURVIVING
OBLIGATIONS.


 


9.5.1                     ACCRUED RIGHTS.  TERMINATION OR EXPIRATION OF THIS
AGREEMENT FOR ANY REASON WILL BE WITHOUT PREJUDICE TO ANY RIGHTS OR FINANCIAL
COMPENSATION THAT WILL HAVE ACCRUED TO THE BENEFIT OF A PARTY PRIOR TO SUCH
TERMINATION OR EXPIRATION.  SUCH TERMINATION OR EXPIRATION WILL NOT RELIEVE A
PARTY FROM OBLIGATIONS THAT ARE EXPRESSLY INDICATED TO SURVIVE THE TERMINATION
OR EXPIRATION OF THIS AGREEMENT

 

23

--------------------------------------------------------------------------------


 


(INCLUDING THE MILESTONE PAYMENTS BY BMS TO PHARMACOPEIA PURSUANT TO ARTICLE 5,
AND THE OBLIGATIONS TO LICENSE OR ASSIGN COMPOUNDS AND INVENTIONS PURSUANT TO
ARTICLE 2).


 


9.5.2                     SURVIVAL.  THE DEFINITIONS CONTAINED IN ARTICLE 1, THE
LICENSE AND OBLIGATIONS TO ASSIGN UNDER ARTICLE 2, AS WELL AS ARTICLES 6, 7, 8,
10, AND 12, AND SECTIONS 9.5, 9.6 AND 11.2 OF THIS AGREEMENT WILL SURVIVE
EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 


SECTION 9.6                                   RIGHTS IN BANKRUPTCY.  ALL RIGHTS
AND LICENSES GRANTED UNDER OR PURSUANT TO THIS AGREEMENT BY PHARMACOPEIA OR BMS
ARE, AND SHALL OTHERWISE BE DEEMED TO BE, FOR PURPOSES OF SECTION 365(N) OF THE
U.S. BANKRUPTCY CODE (I.E., TITLE 11 OF THE U.S. CODE) OR ANALOGOUS PROVISIONS
OF APPLICABLE LAW OUTSIDE THE UNITED STATES, LICENSES OF RIGHTS TO “INTELLECTUAL
PROPERTY” AS DEFINED UNDER SECTION 101 OF THE U.S. BANKRUPTCY CODE OR ANALOGOUS
PROVISIONS OF APPLICABLE LAW OUTSIDE THE UNITED STATES.  THE PARTIES AGREE THAT
EACH PARTY, AS LICENSEE OF SUCH RIGHTS UNDER THIS AGREEMENT, SHALL RETAIN AND
MAY FULLY EXERCISE ALL OF ITS RIGHTS AND ELECTIONS UNDER THE U.S. BANKRUPTCY
CODE OR ANY OTHER PROVISIONS OF APPLICABLE LAW OUTSIDE THE UNITED STATES THAT
PROVIDE SIMILAR PROTECTION FOR ‘INTELLECTUAL PROPERTY.’  THE PARTIES FURTHER
AGREE THAT, IN THE EVENT OF THE COMMENCEMENT OF A BANKRUPTCY PROCEEDING BY OR
AGAINST A PARTY UNDER THE U.S. BANKRUPTCY CODE OR ANALOGOUS PROVISIONS OF
APPLICABLE LAW OUTSIDE THE UNITED STATES, THE PARTY THAT IS NOT SUBJECT TO SUCH
PROCEEDING WILL BE ENTITLED TO A COMPLETE DUPLICATE OF (OR COMPLETE ACCESS TO,
AS APPROPRIATE) SUCH INTELLECTUAL PROPERTY AND ALL EMBODIMENTS OF SUCH
INTELLECTUAL PROPERTY, WHICH, IF NOT ALREADY IN THE NON SUBJECT PARTY’S
POSSESSION, SHALL BE PROMPTLY DELIVERED TO IT UPON THE NON SUBJECT PARTY’S
WRITTEN REQUEST THEREFOR.  ANY AGREEMENTS SUPPLEMENTAL HERETO SHALL BE DEEMED TO
BE “AGREEMENTS SUPPLEMENTARY TO” THIS AGREEMENT FOR PURPOSES OF
SECTION 365(N) OF THE U.S. BANKRUPTCY CODE.


 


ARTICLE 10 -
INDEMNIFICATION, INSURANCE AND LIMITATION OF LIABILITY


 


SECTION 10.1                            INDEMNIFICATION OF PHARMACOPEIA.  BMS
AGREES TO DEFEND PHARMACOPEIA, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, AND THEIR RESPECTIVE SUCCESSORS, HEIRS AND
ASSIGNS (COLLECTIVELY, THE “PHARMACOPEIA INDEMNITEES”), AND SHALL INDEMNIFY AND
HOLD HARMLESS THE PHARMACOPEIA INDEMNITEES, FROM AND AGAINST ANY LIABILITIES,
LOSSES, COSTS, DAMAGES, FEES OR EXPENSES PAYABLE TO A THIRD PARTY, AND
REASONABLE ATTORNEY’S FEES AND OTHER LEGAL EXPENSES WITH RESPECT THERETO
(COLLECTIVELY, “LOSSES”) ARISING OUT OF ANY CLAIM, ACTION, LAWSUIT OR OTHER
PROCEEDING BY A THIRD PARTY (COLLECTIVELY, “THIRD PARTY CLAIMS”) BROUGHT AGAINST
ANY PHARMACOPEIA INDEMNITEE AND RESULTING FROM OR OCCURRING AS A RESULT OF:
(A) WHETHER OR NOT NEGLIGENCE IS FOUND, THE DEVELOPMENT, MANUFACTURE, USE,
HANDLING, STORAGE, SALE OR OTHER COMMERCIALIZATION OR DISPOSITION OF ANY PRODUCT
(OR ANY PRODUCT INCORPORATING A COMPOUND DERIVED FROM A BMS COMPOUND) BY BMS OR
ITS AFFILIATES OR LICENSEES, (B) ANY BREACH BY BMS OF ANY OF ITS REPRESENTATIONS
OR WARRANTIES PURSUANT TO THIS AGREEMENT, (C) THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF BMS OR ANY BMS AFFILIATE OR LICENSEE IN CONNECTION WITH THIS
AGREEMENT, (D) ANY BREACH OF APPLICABLE LAW IN CONNECTION WITH THIS AGREEMENT BY
BMS OR ANY BMS AFFILIATE OR LICENSEE, OR (E) CLAIMS ARISING FROM THE
INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RELATED TO A RESEARCH PROGRAM
SELECTED BY BMS PURSUANT TO SECTION 3.1.3, INCLUDING BUT NOT LIMITED TO PATENT
INFRINGEMENT CLAIMS IN CONNECTION WITH THE USE OF ANY RESEARCH TARGET OR OF ANY
MATERIALS RELATING TO ANY RESEARCH TARGET BUT EXCLUDING ANY INTELLECTUAL
PROPERTY THAT PHARMACOPEIA ROUTINELY USES IN ITS BUSINESS THAT IS NOT
SPECIFICALLY RELATED TO THE RESEARCH PROGRAM.


 


SECTION 10.2                            INDEMNIFICATION OF BMS.  PHARMACOPEIA
AGREES TO DEFEND BMS, ITS AFFILIATES, LICENSEES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, AND THEIR RESPECTIVE SUCCESSORS, HEIRS AND
ASSIGNS (COLLECTIVELY, THE “BMS INDEMNITEES”), AND SHALL INDEMNIFY AND HOLD
HARMLESS THE BMS INDEMNITEES, FROM AND AGAINST ANY LOSSES AND THIRD PARTY CLAIMS
BROUGHT AGAINST ANY

 

24

--------------------------------------------------------------------------------


 


BMS INDEMNITEE AND RESULTING FROM OR OCCURRING AS A RESULT OF: (A) ANY BREACH BY
PHARMACOPEIA OF ITS REPRESENTATIONS OR WARRANTIES PURSUANT TO THIS AGREEMENT,
(B) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF PHARMACOPEIA OR ANY
SUBCONTRACTOR IN CONNECTION WITH THIS AGREEMENT, (C) ANY BREACH OF APPLICABLE
LAW IN CONNECTION WITH THIS AGREEMENT BY PHARMACOPEIA OR ANY SUBCONTRACTOR, OR
(D) ANY BREACH BY PHARMACOPEIA OR ANY SUBCONTRACTOR UNDER ANY AGREEMENT WITH A
THIRD PARTY RELATED TO THIS AGREEMENT (INCLUDING ANY BREACH OF AN AGREEMENT
BETWEEN PHARMACOPEIA AND A SUBCONTRACTOR) .


 


SECTION 10.3                            NOTICE OF CLAIM. ALL INDEMNIFICATION
CLAIMS PROVIDED FOR IN SECTIONS 10.1 AND 10.2 SHALL BE MADE SOLELY BY SUCH PARTY
TO THIS AGREEMENT (THE “INDEMNIFIED PARTY”).  THE INDEMNIFIED PARTY SHALL GIVE
THE INDEMNIFYING PARTY PROMPT WRITTEN NOTICE (AN “INDEMNIFICATION CLAIM NOTICE”)
OF ANY LOSSES OR THE DISCOVERY OF ANY FACT UPON WHICH THE INDEMNIFIED PARTY
INTENDS TO BASE A REQUEST FOR INDEMNIFICATION UNDER SECTION 10.1 OR 10.2, BUT IN
NO EVENT SHALL THE INDEMNIFYING PARTY BE LIABLE FOR ANY LOSSES TO THE EXTENT
SUCH LOSSES RESULT FROM ANY DELAY IN PROVIDING SUCH NOTICE.  EACH
INDEMNIFICATION CLAIM NOTICE MUST CONTAIN A DESCRIPTION OF THE CLAIM AND THE
NATURE AND AMOUNT OF SUCH LOSS (TO THE EXTENT THAT THE NATURE AND AMOUNT OF SUCH
LOSS IS KNOWN AT SUCH TIME).  THE INDEMNIFIED PARTY SHALL FURNISH PROMPTLY TO
THE INDEMNIFYING PARTY COPIES OF ALL PAPERS AND OFFICIAL DOCUMENTS RECEIVED IN
RESPECT OF ANY LOSSES AND THIRD PARTY CLAIMS.


 


SECTION 10.4                            DEFENSE, SETTLEMENT, COOPERATION AND
EXPENSES.


 

(A)                                  CONTROL OF DEFENSE.  AT ITS OPTION, THE
INDEMNIFYING PARTY MAY ASSUME THE DEFENSE OF ANY THIRD PARTY CLAIM BY GIVING
WRITTEN NOTICE TO THE INDEMNIFIED PARTY WITHIN THIRTY (30) CALENDAR DAYS AFTER
THE INDEMNIFYING PARTY’S RECEIPT OF AN INDEMNIFICATION CLAIM NOTICE.  THE
ASSUMPTION OF THE DEFENSE OF A THIRD PARTY CLAIM BY THE INDEMNIFYING PARTY SHALL
NOT BE CONSTRUED AS AN ACKNOWLEDGMENT THAT THE INDEMNIFYING PARTY IS LIABLE TO
INDEMNIFY THE INDEMNIFIED PARTY IN RESPECT OF THE THIRD PARTY CLAIM, NOR SHALL
IT CONSTITUTE A WAIVER BY THE INDEMNIFYING PARTY OF ANY DEFENSES IT MAY ASSERT
AGAINST THE INDEMNIFIED PARTY’S CLAIM FOR INDEMNIFICATION.  UPON ASSUMING THE
DEFENSE OF A THIRD PARTY CLAIM, THE INDEMNIFYING PARTY MAY APPOINT AS LEAD
COUNSEL IN THE DEFENSE OF THE THIRD PARTY CLAIM ANY LEGAL COUNSEL SELECTED BY
THE INDEMNIFYING PARTY.  IN THE EVENT THE INDEMNIFYING PARTY ASSUMES THE DEFENSE
OF A THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL AS SOON AS IS REASONABLY
POSSIBLE DELIVER TO THE INDEMNIFYING PARTY ALL ORIGINAL NOTICES AND DOCUMENTS
(INCLUDING COURT PAPERS) RECEIVED BY THE INDEMNIFIED PARTY IN CONNECTION WITH
THE THIRD PARTY CLAIM.  SHOULD THE INDEMNIFYING PARTY ASSUME THE DEFENSE OF A
THIRD PARTY CLAIM, EXCEPT AS PROVIDED IN SECTION 10.4(B), THE INDEMNIFIED PARTY
SHALL BE RESPONSIBLE FOR THE LEGAL COSTS OR EXPENSES SUBSEQUENTLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE ANALYSIS, DEFENSE OR SETTLEMENT OF
THE THIRD PARTY CLAIM.  IN THE EVENT THAT IT IS ULTIMATELY DETERMINED THAT THE
INDEMNIFYING PARTY IS NOT OBLIGATED TO INDEMNIFY, DEFEND OR HOLD HARMLESS THE
INDEMNIFIED PARTY FROM AND AGAINST THE THIRD PARTY CLAIM, THE INDEMNIFIED PARTY
SHALL REIMBURSE THE INDEMNIFYING PARTY FOR ANY AND ALL COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND COSTS OF SUIT) AND ANY THIRD PARTY CLAIMS
INCURRED BY THE INDEMNIFYING PARTY SOLELY ATTRIBUTED TO THE DEFENSE OF THE THIRD
PARTY CLAIM ON BEHALF OF THE INDEMNIFIED PARTY (BUT NOT THOSE COSTS AND EXPENSES
OTHERWISE ATTRIBUTABLE TO THE DEFENSE OF THE INDEMNIFYING PARTY).

 

(B)                                 RIGHT TO PARTICIPATE IN DEFENSE.  WITHOUT
LIMITING SECTION 10.4(A), ANY INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE
IN, BUT NOT CONTROL, THE DEFENSE OF SUCH THIRD PARTY CLAIM AND TO EMPLOY COUNSEL
OF ITS CHOICE FOR SUCH PURPOSE; PROVIDED, HOWEVER, THAT SUCH EMPLOYMENT SHALL BE
AT THE INDEMNIFIED PARTY’S OWN COST AND EXPENSE UNLESS (I) THE EMPLOYMENT
THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE INDEMNIFYING PARTY IN WRITING,
(II) THE INDEMNIFYING PARTY HAS FAILED TO ASSUME THE DEFENSE AND EMPLOY COUNSEL
IN ACCORDANCE WITH SECTION 10.4(A) (IN WHICH CASE THE INDEMNIFIED PARTY SHALL
CONTROL THE DEFENSE) OR (III) THE INTERESTS OF THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY WITH RESPECT TO SUCH THIRD PARTY CLAIM ARE SUFFICIENTLY
ADVERSE TO PROHIBIT THE REPRESENTATION BY THE SAME COUNSEL OF BOTH PARTIES UNDER
APPLICABLE LAW, ETHICAL RULES OR EQUITABLE PRINCIPLES IN WHICH CASE THE

 

25

--------------------------------------------------------------------------------


 

INDEMNIFYING PARTY SHALL BE RESPONSIBLE FOR ANY SUCH COSTS AND EXPENSES OF
COUNSEL FOR THE INDEMNIFIED PARTY.

 

(C)                                  SETTLEMENT.  WITH RESPECT TO ANY THIRD
PARTY CLAIMS RELATING SOLELY TO THE PAYMENT OF MONEY DAMAGES IN CONNECTION WITH
A THIRD PARTY CLAIM AND THAT SHALL NOT ADMIT LIABILITY OR VIOLATION OF LAW ON
THE PART OF THE INDEMNIFIED PARTY OR RESULT IN THE INDEMNIFIED PARTY’S BECOMING
SUBJECT TO INJUNCTIVE OR OTHER RELIEF OR OTHERWISE ADVERSELY AFFECTING THE
BUSINESS OF THE INDEMNIFIED PARTY IN ANY MANNER (SUCH AS GRANTING A LICENSE OR
ADMITTING THE INVALIDITY OF A PATENT CONTROLLED BY AN INDEMNIFIED PARTY), AND AS
TO WHICH THE INDEMNIFYING PARTY SHALL HAVE ACKNOWLEDGED IN WRITING THE
OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTY HEREUNDER, THE INDEMNIFYING PARTY
SHALL HAVE THE SOLE RIGHT TO CONSENT TO THE ENTRY OF ANY JUDGMENT, ENTER INTO
ANY SETTLEMENT OR OTHERWISE DISPOSE OF SUCH LOSS, ON SUCH TERMS AS THE
INDEMNIFYING PARTY, IN ITS SOLE DISCRETION, SHALL DEEM APPROPRIATE.  WITH
RESPECT TO ALL OTHER LOSSES IN CONNECTION WITH THIRD PARTY CLAIMS, WHERE THE
INDEMNIFYING PARTY HAS ASSUMED THE DEFENSE OF THE THIRD PARTY CLAIM IN
ACCORDANCE WITH SECTION 10.4(A), THE INDEMNIFYING PARTY SHALL HAVE AUTHORITY TO
CONSENT TO THE ENTRY OF ANY JUDGMENT, ENTER INTO ANY SETTLEMENT OR OTHERWISE
DISPOSE OF SUCH LOSS PROVIDED IT OBTAINS THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OR OTHER DISPOSITION
OF A LOSS BY AN INDEMNIFIED PARTY THAT IS REACHED WITHOUT THE WRITTEN CONSENT OF
THE INDEMNIFYING PARTY.  REGARDLESS OF WHETHER THE INDEMNIFYING PARTY CHOOSES TO
DEFEND OR PROSECUTE ANY THIRD PARTY CLAIM, NO INDEMNIFIED PARTY SHALL ADMIT ANY
LIABILITY WITH RESPECT TO OR SETTLE, COMPROMISE OR DISCHARGE, ANY THIRD PARTY
CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD.

 

(D)                                 COOPERATION.  REGARDLESS OF WHETHER THE
INDEMNIFYING PARTY CHOOSES TO DEFEND OR PROSECUTE ANY THIRD PARTY CLAIM, THE
INDEMNIFIED PARTY SHALL, AND SHALL CAUSE EACH OTHER INDEMNIFIED PARTY TO,
COOPERATE IN THE DEFENSE OR PROSECUTION THEREOF AND SHALL FURNISH SUCH RECORDS,
INFORMATION AND TESTIMONY, PROVIDE SUCH WITNESSES AND ATTEND SUCH CONFERENCES,
DISCOVERY PROCEEDINGS, HEARINGS, TRIALS AND APPEALS AS MAY BE REASONABLY
REQUESTED IN CONNECTION THEREWITH.  SUCH COOPERATION SHALL INCLUDE ACCESS DURING
NORMAL BUSINESS HOURS AFFORDED TO INDEMNIFYING PARTY TO, AND REASONABLE
RETENTION BY THE INDEMNIFIED PARTY OF, RECORDS AND INFORMATION THAT ARE
REASONABLY RELEVANT TO SUCH THIRD PARTY CLAIM, AND MAKING INDEMNIFIED PARTIES
AND OTHER EMPLOYEES AND AGENTS AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO
PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF ANY MATERIAL PROVIDED
HEREUNDER, AND THE INDEMNIFYING PARTY SHALL REIMBURSE THE INDEMNIFIED PARTY FOR
ALL ITS REASONABLE OUT-OF-POCKET COSTS AND EXPENSES IN CONNECTION THEREWITH.

 

(E)                                  COSTS AND EXPENSES.  EXCEPT AS PROVIDED
ABOVE IN THIS SECTION 10.4, THE COSTS AND EXPENSES, INCLUDING ATTORNEYS’ FEES
AND EXPENSES, INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH ANY CLAIM
SHALL BE REIMBURSED ON A CALENDAR QUARTER BASIS BY THE INDEMNIFYING PARTY,
WITHOUT PREJUDICE TO THE INDEMNIFYING PARTY’S RIGHT TO CONTEST THE INDEMNIFIED
PARTY’S RIGHT TO INDEMNIFICATION AND SUBJECT TO REFUND IN THE EVENT THE
INDEMNIFYING PARTY IS ULTIMATELY HELD NOT TO BE OBLIGATED TO INDEMNIFY THE
INDEMNIFIED PARTY.

 


SECTION 10.5                            INSURANCE.  EACH PARTY SHALL MAINTAIN AT
ITS SOLE COST AND EXPENSE, AN ADEQUATE LIABILITY INSURANCE OR SELF-INSURANCE
PROGRAM (INCLUDING, IN THE CASE OF BMS, CLINICAL TRIALS AND PRODUCT LIABILITY
INSURANCE) TO PROTECT AGAINST POTENTIAL LIABILITIES AND RISK ARISING OUT OF
ACTIVITIES TO BE PERFORMED UNDER THIS AGREEMENT AND ANY AGREEMENT RELATED HERETO
AND UPON SUCH TERMS (INCLUDING COVERAGES, DEDUCTIBLE LIMITS AND SELF-INSURED
RETENTIONS) AS ARE CUSTOMARY IN THE U.S. PHARMACEUTICAL INDUSTRY FOR THE
ACTIVITIES TO BE CONDUCTED BY SUCH PARTY UNDER THIS AGREEMENT.


 


SECTION 10.6                            LIMITATION OF LIABILITY.  NEITHER PARTY
HERETO WILL BE LIABLE FOR THE OTHER PARTY’S INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES ARISING IN

 

26

--------------------------------------------------------------------------------


 


CONNECTION WITH THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR
LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES; PROVIDED HOWEVER, THAT THIS
SECTION 10.6 SHALL NOT LIMIT OR RESTRICT (I) DAMAGES AVAILABLE FOR BREACHES OF
CONFIDENTIALITY OBLIGATIONS SET FORTH IN ARTICLE 7 AND (II) DAMAGES AVAILABLE
FOR WILLFUL BREACHES OF ARTICLE 11.


 


ARTICLE 11 -
REPRESENTATIONS AND WARRANTIES


 


SECTION 11.1                            REPRESENTATIONS, WARRANTIES AND
COVENANTS.  EACH PARTY HEREBY REPRESENTS AND WARRANTS AS OF THE EFFECTIVE DATE
AND COVENANTS TO THE OTHER PARTY THAT:


 

(a)  it has the power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder, and that it has taken all
necessary action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder;

 

(b)  this Agreement has been duly executed and delivered on behalf of such Party
and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;

 

(c)  all necessary consents, approvals and authorizations of all Regulatory
Authorities and other parties required to be obtained by such Party in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder have been obtained;

 

(d)  the execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (i) do not conflict with or violate any
requirement of Applicable Law or any provision of the articles of incorporation,
bylaws or any similar instrument of such Party, as applicable, in any material
way, and (ii) do not conflict with, violate, or breach or constitute a default
or require any consent not already obtained under, any contractual obligation or
court or administrative order by which such Party is bound;

 

(e)  it has and will have enforceable written agreements with all of its
employees who receive Confidential Information under this Agreement assigning to
such Party ownership of all intellectual property rights created in the course
of their employment; and

 

(f) it has the requisite personnel, facilities, equipment, expertise, experience
and skill to perform its obligations under this Agreement.

 


SECTION 11.2                            DISCLAIMER OF WARRANTY.  EXCEPT FOR THE
EXPRESS WARRANTIES SET FORTH IN THIS ARTICLE 11, BMS AND PHARMACOPEIA MAKE NO
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND BMS AND PHARMACOPEIA EACH
SPECIFICALLY DISCLAIM ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

27

--------------------------------------------------------------------------------


 


ARTICLE 12 -
MISCELLANEOUS


 


SECTION 12.1         ASSIGNMENT.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO, NEITHER
PARTY WILL SELL, TRANSFER, ASSIGN, DELEGATE, PLEDGE OR OTHERWISE DISPOSE OF,
WHETHER VOLUNTARILY, INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE, THIS
AGREEMENT OR ANY OF ITS RIGHTS OR DUTIES HEREUNDER; PROVIDED, HOWEVER, THAT
EITHER PARTY HERETO MAY ASSIGN OR TRANSFER THIS AGREEMENT OR ANY OF ITS RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE CONSENT OF THE OTHER PARTY TO ANY THIRD
PARTY WITH WHICH IT HAS MERGED OR CONSOLIDATED, OR TO WHICH IT HAS TRANSFERRED
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR STOCK TO WHICH THIS AGREEMENT RELATES
IF IN ANY SUCH EVENT THE THIRD PARTY ASSIGNEE OR SURVIVING ENTITY ASSUMES IN
WRITING ALL OF THE ASSIGNING PARTY’S OBLIGATIONS UNDER THIS AGREEMENT.  ANY
PURPORTED ASSIGNMENT OR TRANSFER IN VIOLATION OF THIS SECTION 12.1 WILL BE VOID
AB INITIO AND OF NO FORCE OR EFFECT.


 


SECTION 12.2         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD
TO BE ILLEGAL, INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION,
SUCH ADJUDICATION WILL NOT AFFECT OR IMPAIR, IN WHOLE OR IN PART, THE VALIDITY,
ENFORCEABILITY, OR LEGALITY OF ANY REMAINING PORTIONS OF THIS AGREEMENT.  ALL
REMAINING PORTIONS WILL REMAIN IN FULL FORCE AND EFFECT AS IF THE ORIGINAL
AGREEMENT HAD BEEN EXECUTED WITHOUT THE INVALIDATED, UNENFORCEABLE OR ILLEGAL
PART.


 


SECTION 12.3         GOVERNING LAW; JURISDICTION.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, USA WITHOUT REFERENCE TO ANY RULES OF CONFLICTS OF LAWS.  EACH OF
THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY FEDERAL COURT OF THE UNITED
STATES OF AMERICA SITTING IN THE STATE OF DELAWARE AND ANY APPELLATE COURT FROM
ANY JURISDICTION THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
FEDERAL COURT IN DELAWARE.  FOR CLARIFICATION, ANY DISPUTE RELATING TO THE
SCOPE, VALIDITY, ENFORCEABILITY OR INFRINGEMENT OF ANY PATENTS SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE PATENT LAWS OF THE
APPLICABLE JURISDICTION.


 


SECTION 12.4         DISPUTE RESOLUTION.


 


12.4.1     RESOLUTION BY SENIOR REPRESENTATIVES.  THE PARTIES SHALL SEEK TO
SETTLE AMICABLY ANY AND ALL DISPUTES, CONTROVERSIES OR CLAIMS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.  ANY DISPUTE BETWEEN THE PARTIES, INCLUDING
ANY FAILURE BY THE JRC TO AGREE, SHALL BE PROMPTLY PRESENTED TO THE *** FOR
RESOLUTION.  IF EITHER PARTY HAS FAILED TO APPOINT ***, OR IF THE *** ARE UNABLE
TO RESOLVE SUCH DISPUTE, SUCH DISPUTE SHALL THEN BE PRESENTED TO THE *** OF BMS
AND THE *** OF PHARMACOPEIA (THE “SENIOR REPRESENTATIVES”) FOR RESOLUTION.  SUCH
SENIOR REPRESENTATIVES WILL MEET IN-PERSON OR BY TELECONFERENCE AS SOON AS
REASONABLY POSSIBLE THEREAFTER, AND USE THEIR GOOD FAITH EFFORTS TO MUTUALLY
AGREE UPON THE RESOLUTION OF THE DISPUTE, CONTROVERSY OR CLAIM.  IF THE SENIOR
REPRESENTATIVES ARE NOT ABLE TO RESOLVE SUCH DISPUTE, AND IF THE DISPUTE RELATES
TO (I) *** OR (II) ***.  IF ANY OTHER DISPUTE BETWEEN THE PARTIES (I.E., A
DISPUTE OTHER THAN THOSE DESCRIBED IN (I) AND (II) OF THE PRECEDING SENTENCE
SUCH AS, BUT NOT LIMITED TO, ***, EITHER PARTY MAY REFER SUCH DISPUTE TO BINDING
ARBITRATION TO BE CONDUCTED AS SET FORTH BELOW IN SECTION 12.4.2.


 


12.4.2     ARBITRATION.


 


(A)           WITH RESPECT TO ANY DISPUTE AMENABLE TO ARBITRATION UNDER THIS
AGREEMENT AS SET FORTH IN SECTION 12.4.1, A PARTY MAY SUBMIT SUCH DISPUTE TO
ARBITRATION BY NOTIFYING THE OTHER PARTY, IN WRITING, OF

 

28

--------------------------------------------------------------------------------


 


SUCH DISPUTE.  WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH NOTICE, THE PARTIES
SHALL DESIGNATE IN WRITING A SINGLE ARBITRATOR TO RESOLVE THE DISPUTE; PROVIDED,
HOWEVER, THAT IF THE PARTIES CANNOT AGREE ON AN ARBITRATOR WITHIN SUCH THIRTY
(30) DAY PERIOD, THE ARBITRATOR SHALL BE SELECTED BY THE NEW JERSEY OFFICE OF
THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) OR, IF SUCH OFFICE DOES NOT
EXIST OR IS UNABLE TO MAKE A SELECTION, BY THE OFFICE OF THE AAA NEAREST TO
PRINCETON, NEW JERSEY.  THE ARBITRATOR SHALL BE A LAWYER KNOWLEDGEABLE AND
EXPERIENCED IN THE APPLICABLE LAWS CONCERNING THE SUBJECT MATTER OF THE
DISPUTE.  IN ANY CASE THE ARBITRATOR SHALL NOT BE AN AFFILIATE, EMPLOYEE,
CONSULTANT, OFFICER, DIRECTOR OR STOCKHOLDER OF EITHER PARTY, OR OTHERWISE HAVE
ANY CURRENT OR PREVIOUS RELATIONSHIP WITH EITHER PARTY OR THEIR RESPECTIVE
AFFILIATES.  THE GOVERNING LAW IN SECTION 12.3 SHALL GOVERN ANY SUCH
PROCEEDINGS.  THE LANGUAGE OF THE ARBITRATION SHALL BE ENGLISH.  NO INDIVIDUAL
WILL BE APPOINTED TO ARBITRATE A DISPUTE PURSUANT TO THIS AGREEMENT UNLESS HE OR
SHE AGREES IN WRITING TO BE BOUND BY THE PROVISIONS OF THIS 12.4.2.  THE PLACE
OF ARBITRATION WILL BE PRINCETON, NEW JERSEY.  EITHER PARTY MAY APPLY TO THE
ARBITRATOR FOR INTERIM INJUNCTIVE RELIEF UNTIL THE ARBITRATION AWARD IS RENDERED
OR THE CONTROVERSY IS OTHERWISE RESOLVED.


 

(b)           Within sixty (60) days after the designation of the arbitrator,
the arbitrator and the Parties shall meet, and each Party shall provide to the
arbitrator a written summary of all disputed issues, such Party’s position on
such disputed issues and such Party’s proposed ruling on the merits of each such
issue.

 

(c)           The arbitrator shall set a date for a hearing, which shall be no
later than thirty (30) days after the submission of written proposals pursuant
to Section 12.4.2(b), for the presentation of evidence and legal argument
concerning each of the issues identified by the Parties.  The Parties shall have
the right to be represented by counsel.  Except as provided herein, the
arbitration shall be governed by the Commercial Arbitration Rules of the AAA
applicable at the time of the notice of arbitration pursuant to
Section 12.4.2(a); provided, however, that the arbitrator shall determine what
discovery will be permitted, consistent with the goal of limiting the cost and
time that the Parties must expend for discovery; provided the arbitrators shall
permit such discovery as is deemed necessary to permit an equitable resolution
of the dispute.  In any such arbitration proceeding, the Parties shall be
entitled to all remedies to which they would be entitled in a United States
District Court, including monetary damages and injunctive relief, provided that
the arbitrator may not order the termination of licenses or assignment rights to
a Research Compound to either of the Parties.

 

(d)           The arbitrator shall use his or her best efforts to rule on each
disputed issue within thirty (30) days after completion of the hearing described
in Section 12.4.2(c).  The determination of the arbitrator as to the resolution
of any dispute shall be binding and conclusive upon all Parties.  All rulings of
the arbitrator shall be in writing and shall be delivered to the Parties as soon
as is reasonably possible.  Nothing contained herein shall be construed to
permit the arbitrator to award punitive, exemplary or any similar damages.  The
arbitrator shall render a “reasoned decision” within the meaning of the
Commercial Arbitration Rules which shall include findings of fact and
conclusions of law.  The Parties undertake to satisfy any award without delay.

 

(e)           The arbitrator shall determine the proportion in which the Parties
shall bear (i) attorneys’ fees of the Parties in any arbitration, (ii) fees of
the arbitrator and (iii) costs and expenses of the arbitration.

 

(f)            Any arbitration pursuant to this Section 12.4 shall be conducted
in Princeton, New Jersey, unless the Parties otherwise agree to a different
location.  Any arbitration award may be entered in and enforced by a court in
accordance with Section 12.3.

 

(g)           Notwithstanding anything in this Section 12.4, each Party shall
have the right to seek injunctive or other equitable relief from a court of
competent jurisdiction pursuant to Section 12.3 that

 

29

--------------------------------------------------------------------------------


 

may be necessary to avoid irreparable harm, maintain the status quo or preserve
the subject matter of the arbitration.

 


(H)           THE PARTIES AGREE THAT ANY PAYMENTS THAT ARE MADE BY ONE PARTY TO
THE OTHER PARTY PURSUANT TO THIS AGREEMENT PENDING RESOLUTION OF ANY DISPUTE
SHALL BE PROMPTLY REFUNDED IF AN ARBITRATOR OR COURT DETERMINES PURSUANT TO THIS
SECTION 12.4.2 THAT SUCH PAYMENTS ARE TO BE REFUNDED BY ONE PARTY TO THE OTHER
PARTY.


 


(I)            THE PARTIES INTEND, AND WILL TAKE ALL REASONABLE ACTION AS IS
NECESSARY OR DESIRABLE TO ENSURE, THAT THERE BE A SPEEDY RESOLUTION TO ANY
DISPUTE WHICH BECOMES THE SUBJECT OF ARBITRATION, AND THE ARBITRATOR WILL
CONDUCT THE ARBITRATION SO AS TO RESOLVE THE DISPUTE AS EXPEDITIOUSLY AS
POSSIBLE.


 


(J)            EXCEPT TO THE EXTENT NECESSARY TO CONFIRM AN AWARD OR AS MAY BE
REQUIRED BY APPLICABLE LAW, NEITHER A PARTY NOR AN ARBITRATOR MAY DISCLOSE THE
EXISTENCE, CONTENT, OR RESULTS OF AN ARBITRATION WITHOUT THE PRIOR WRITTEN
CONSENT OF BOTH PARTIES.  IN NO EVENT WILL AN ARBITRATION BE INITIATED AFTER THE
DATE WHEN COMMENCEMENT OF A LEGAL OR EQUITABLE PROCEEDING BASED ON THE DISPUTE,
CONTROVERSY OR CLAIM WOULD BE BARRED BY THE APPLICABLE DELAWARE STATUTE OF
LIMITATIONS.


 


(K)           DISPUTES REGARDING MATERIAL BREACH.  IF THE PARTIES ARE IN DISPUTE
AS TO WHETHER ONE PARTY IS IN MATERIAL BREACH OF THIS AGREEMENT, THEN THE
ARBITRATOR WILL FIRST DETERMINE IF MATERIAL BREACH HAS IN FACT OCCURRED, AND IF
SO, WILL GRANT THE DEFAULTING PARTY THE CURE PERIOD PROVIDED PURSUANT TO
SECTION 9.3.  IF THE MATERIAL BREACH IS NOT CURED WITHIN THE TIME PERIOD
PROVIDED PURSUANT TO SECTION 9.3, THE ARBITRATION WILL CONTINUE AND THE
ARBITRATOR WILL, AS PART OF THE SAME ARBITRATION, AWARD ACTUAL DIRECT DAMAGES TO
THE NON-DEFAULTING PARTY.


 


SECTION 12.5         NOTICES.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT, ALL NOTICES OR OTHER COMMUNICATIONS THAT ARE REQUIRED OR PERMITTED
HEREUNDER WILL BE IN WRITING AND DELIVERED PERSONALLY WITH ACKNOWLEDGEMENT OF
RECEIPT, SENT BY FACSIMILE (AND PROMPTLY CONFIRMED BY PERSONAL DELIVERY,
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT COURIER AS PROVIDED HEREIN), SENT BY
NATIONALLY-RECOGNIZED OVERNIGHT COURIER OR SENT BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:


 

If to BMS, to:

 

Bristol-Myers Squibb Company
P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ  08543-4000
Attention:  Vice President, and Head of Business Development

Telephone:  ***

Facsimile:  ***

 

With copy to:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 and Province Line Road

Princeton, NJ  08543-4000

Attention:  Vice President and Senior Counsel, Corporate &
Business Development

Phone:  ***

Facsimile:  ***

 

30

--------------------------------------------------------------------------------


 

If to Pharmacopeia, to:

Pharmacopeia, Inc.

3000 Eastpark Boulevard

Cranbury, New Jersey 08512

Attention:  Chief Executive Officer

Telephone:  ***

Facsimile:  ***

 

With a copy to:

Pharmacopeia, Inc.

3000 Eastpark Boulevard

Cranbury, New Jersey 08512

Attention:  Executive Vice President and General Counsel

Telephone:  ***

Facsimile:  ***

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a Business Day, (ii) on the
Business Day after dispatch, if sent by nationally-recognized overnight courier,
and (iii) on the third Business Day following the date of mailing, if sent by
mail.  It is understood and agreed that this Section 12.5 is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Agreement.

 


SECTION 12.6         ENTIRE AGREEMENT; MODIFICATIONS.  THIS AGREEMENT (INCLUDING
THE ATTACHED RESEARCH PLAN) SETS FORTH AND CONSTITUTES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
ALL PRIOR AGREEMENTS, UNDERSTANDINGS, PROMISES AND REPRESENTATIONS, WHETHER
WRITTEN OR ORAL, WITH RESPECT THERETO ARE SUPERSEDED HEREBY.  EACH PARTY
CONFIRMS THAT IT IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF THE
OTHER PARTY EXCEPT AS SPECIFICALLY SET FORTH HEREIN.  NO AMENDMENT,
MODIFICATION, RELEASE OR DISCHARGE WILL BE BINDING UPON THE PARTIES UNLESS IN
WRITING AND DULY EXECUTED BY AUTHORIZED REPRESENTATIVES OF BOTH PARTIES.


 


SECTION 12.7         HEADINGS.  THE HEADINGS OF ARTICLES AND SECTIONS OF THIS
AGREEMENT ARE FOR EASE OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT IN ANY WAY.


 


SECTION 12.8         RELATIONSHIP OF THE PARTIES.  IT IS EXPRESSLY AGREED THAT
THE PARTIES WILL BE INDEPENDENT CONTRACTORS OF ONE ANOTHER AND THAT THE
RELATIONSHIP BETWEEN THE PARTIES WILL NOT CONSTITUTE A PARTNERSHIP, JOINT
VENTURE OR AGENCY.


 


SECTION 12.9         WAIVER.  ANY TERM OR CONDITION OF THIS AGREEMENT MAY BE
WAIVED AT ANY TIME BY THE PARTY THAT IS ENTITLED TO THE BENEFIT THEREOF, BUT NO
SUCH WAIVER WILL BE EFFECTIVE UNLESS SET FORTH IN A WRITTEN INSTRUMENT DULY
EXECUTED BY OR ON BEHALF OF THE PARTY WAIVING SUCH TERM OR CONDITION.  ANY SUCH
WAIVER WILL NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT OR BREACH HEREUNDER.


 


SECTION 12.10       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 12.11       NO BENEFIT TO THIRD PARTIES.  THE REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH IN THIS AGREEMENT ARE FOR THE
SOLE BENEFIT OF THE PARTIES HERETO AND THEIR

 

31

--------------------------------------------------------------------------------


 


SUCCESSORS AND PERMITTED ASSIGNS, AND THEY WILL NOT BE CONSTRUED AS CONFERRING
ANY RIGHTS ON ANY OTHER PARTIES.


 


SECTION 12.12       FURTHER ASSURANCES.  EACH PARTY WILL DULY EXECUTE AND
DELIVER, OR CAUSE TO BE DULY EXECUTED AND DELIVERED, SUCH FURTHER INSTRUMENTS
AND DO AND CAUSE TO BE DONE SUCH FURTHER ACTS AND THINGS, INCLUDING THE FILING
OF SUCH ASSIGNMENTS, AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AS MAY BE NECESSARY
TO CARRY OUT THE PROVISIONS AND PURPOSES OF THIS AGREEMENT.


 


SECTION 12.13       FORCE MAJEURE.  NEITHER PARTY WILL BE CHARGED WITH ANY
LIABILITY FOR DELAY IN PERFORMANCE OF AN OBLIGATION UNDER THIS AGREEMENT TO THE
EXTENT SUCH DELAY IS DUE TO A CAUSE BEYOND THE REASONABLE CONTROL OF THE
AFFECTED PARTY, SUCH AS WAR, RIOTS, LABOR DISTURBANCES, FIRE, EXPLOSION, AND
COMPLIANCE IN GOOD FAITH WITH ANY GOVERNMENTAL LAW, REGULATION OR ORDER.  THE
PARTY AFFECTED WILL GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTY OF ANY
MATERIAL DELAY DUE TO SUCH CAUSES.


 


SECTION 12.14       INTERPRETATION.


 


(A)           EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT
HAS BEEN DILIGENTLY REVIEWED BY AND NEGOTIATED BY AND BETWEEN THEM, THAT IN SUCH
NEGOTIATIONS EACH OF THEM HAS BEEN REPRESENTED BY COMPETENT COUNSEL AND THAT THE
FINAL AGREEMENT CONTAINED HEREIN, INCLUDING THE LANGUAGE WHEREBY IT HAS BEEN
EXPRESSED, REPRESENTS THE JOINT EFFORTS OF THE PARTIES HERETO AND THEIR
COUNSEL.  ACCORDINGLY, IN THE EVENT AN AMBIGUITY OR A QUESTION OF INTENT OR
INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY
BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR
DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS
AGREEMENT.


 


(B)           THE DEFINITIONS OF THE TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  THE WORD
“ANY” SHALL MEAN “ANY AND ALL” UNLESS OTHERWISE CLEARLY INDICATED BY CONTEXT.


 


(C)           UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR THEREIN), (II) ANY REFERENCE TO ANY APPLICABLE LAWS HEREIN SHALL BE CONSTRUED
AS REFERRING TO SUCH APPLICABLE LAWS AS FROM TIME TO TIME ENACTED, REPEALED OR
AMENDED, (III) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
THE PERSON’S SUCCESSORS AND ASSIGNS, (IV) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, AND
(V) ALL REFERENCES HEREIN TO ARTICLES, SECTIONS OR APPENDICES, UNLESS OTHERWISE
SPECIFICALLY PROVIDED, SHALL BE CONSTRUED TO REFER TO ARTICLES, SECTIONS AND
APPENDICES OF THIS AGREEMENT.


 


(D)           REFERENCES TO SECTIONS OF THE CODE OF FEDERAL REGULATIONS AND TO
THE UNITED STATES CODE SHALL MEAN THE CITED SECTIONS, AS THESE MAY BE AMENDED
FROM TIME TO TIME.

 

[SIGNATURE PAGE FOLLOWS]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Discovery Collaboration
Agreement to be executed by their duly authorized representatives as of the date
first above written.

 

 

PHARMACOPEIA, INC.

 

 

 

By:

        /s/ Leslie J. Browne

 

 

 

Name:

Leslie J. Browne, Ph.D.

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

BRISTOL-MYERS SQUIBB COMPANY

 

 

 

By:

       /s/ Graham R. Brazier

 

 

 

Name:

  Graham R. Brazier

 

 

 

 

Title:

  Vice President & Head of Business Development

 

 

33

--------------------------------------------------------------------------------


 

APPENDIX 1

 

RESEARCH PLAN

 

***

 

34

--------------------------------------------------------------------------------


 

***.

 

35

--------------------------------------------------------------------------------


 

***

 

36

--------------------------------------------------------------------------------


 

***

 

37

--------------------------------------------------------------------------------


 

***.

 

38

--------------------------------------------------------------------------------


 

APPENDIX 2

 

***

 

39

--------------------------------------------------------------------------------
